FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                    1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 1 of 79
                                                                                     RECEIVED  NYSCEF: 01/27/2020




         SUPREME                   COURT             OF THE             STATE        OF      NEW YORK
         COUNTY               OF       NEW YORK
                                                                                                                                INDEX         NO.:     160874/2019

           DAVID             BOIES,
                                                                                                                                VERIFIED               ANSWER            WITH
                                                                 Plaintiff,                                                     AFFIRMATIVE                    DEFENSES               AND
                                                                                                                                 COUNTERCLAIMS
           -against-




           ALAN             DERSHOWITZ,


                                                                 Defendant.




           ALAN             DERSHOWITZ,


                                                                 Counterclaim             Plaintiff,


           -against-




           DAVID             BOIES,


                                                                 Counterclaim             Defendant.




                       Defendant              Alan          Dershowitz           (hereinafter                    "Dershowitz")             hereby      answers         the    Complaint          of


         Plaintiff          David          Boies      (hereinafter             "Boies")         and          asserts       Affirmative             Defenses       and        Counterclaims


         as follows:



                                                                                              ANSWER


                                                                              NATURE            OF          THE          ACTION


                       1.              Dershowitz                 lacks       knowledge                or         information             sufficient      to     admit        or   deny      this


                                                                                                                                                                                       "false"
         paragraph            in     the     form           so   alleged,       except        that          it     is   denied     that      Dershowitz          has     leveled


         accusations               against         Boies.


                       2.              Denied.




                                                                                                1 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                   1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 2 of 79
                                                                                    RECEIVED  NYSCEF: 01/27/2020




                        3.              Denied        that     Dershowitz's             statements               are    false.



                        4.              Dershowitz             lacks       knowledge                 or       information              sufficient         to      admit        or        deny         this



         paragraph             in the      form      so alleged.


                        5.              Dershowitz              lacks      knowledge                 or       information              sufficient         to      admit        or        deny         this


                                                                                                                                                                            Boies'
         paragraph             in the      form      so alleged,        in that       this    paragraph               appears          to be a recitation            of                   opinion.


                        6.              Dershowitz              lacks      knowledge                 or       information              sufficient         to      admit        or        deny         this


         paragraph             in the      form      so alleged,         except        that     it is denied            that      Boies       has     presented           Dershowitz                 with


         evidence            demonstrating              that     the    allegations            against          him     are      false.


                        7.              Dershowitz             lacks       knowledge                 or       information              sufficient         to      admit        or        deny         this


                                                                                                                                                                            Boies'
         paragraph             in the      form      so alleged,        in that       this    paragraph               appears          to be a recitation            of                   opinion.


                                                                                     THE        PARTIES


                        8.              This      paragraph         asserts       a legal       conclusion              to which             no     response       is required.                 To     the


         extent      a response                is required,        Dershowitz                lacks        knowledge               or    information            sufficient           to    admit         or



         deny     the        allegations           of this     paragraph.


                        9.              This      paragraph         asserts       a legal       conclusion              to which             no     response       is required.                 To    the


         extent      a response                is required,       denied      in the          form        alleged.


                                                                        JURISDICTION_AND                                   VENUE

                        10.           This        paragraph         asserts       a legal       conclusioñ              to which            no    response         is required.                 To    the


         extent      a response                is required,       denied      that      Boies         has       suffered         any       damages.


                        11.           This        paragraph         asserts       a legal       conclusion              to which            no    response         is required.                 To    the


         extent      a response              is required,         denied      that      Dershowitz                 published              "defamatory           statements".


                        12.           This        paragraph         asserts       a legal       conclusion              to which            no    response         is required.                 To    the


         extent      a response              is required,         denied      that      Dershowitz                 published              "defamatory           statements".




                                                                                                          2




                                                                                               2 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                     INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                   1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 3 of 79
                                                                                    RECEIVED  NYSCEF: 01/27/2020




                                                                        FACTUAL                      ALLEGATIONS


                       13.          This      paragraph             refers      to    a document                which            speaks       for   itself,       and         thus      no    response


                                                                                                        Boies'
         is required.          To    the    extent       a response            is required,                             client      Giuffre         made         allegations             against       the



         Dershowitz            in 2014,        while       represented               by    Boies,        that     were          categorically           false,      and         Dershowitz             has



         vehemently            denied        those       allegations           since        they        were      first        made.


                       14.           This     paragraph             refers      to    a document                 which           speaks       for   itself,       and         thus      no    response


                                                                                                            Boies'
         is required.          To    the     extent       a response            is required,                              client         Ransome         made           allegations             against


         the   Dershowitz             in 2017,         while        represented             by     Boies,        that      were        categorically             false,        and      Dershowitz


         has      vehemently          denied          those    allegations                since      they       were       first    made.


                       15.          This      paragraph             refers      to    a document                which            speaks       for   itself,       and      thus         no    response


         is required.          To   the     extent       a response            is required,             Dershowitz                 has     interposed         an answer                 to Giuffre's


         complaint           and    asserted          affirmative            defenses             and    counterclaims                   against       Giuffre          for       the   defamatory


         statersents         she     and     her     agents     have          made         against          Dershowitz.


                       16.          This      paragraph             refers      to        a published                article       which        speaks        for       itself,         and    thus      no


         response        is required.


                       17.          This      paragraph             refers      to        a published             article          which        speaks        for       itself,         and    thus      no


         response        is required.


                       18.          This      paragraph             asserts      a legal           conclusion              to which           no    response            is required.            To     the


         extent      a response            is required,         denied         in the        form        alleged.


                       19.          This      paragraph             asserts      a legal           conclusion              to which           no    response            is required.            To     the


         extent      a response            is required,        denied          in the        form        alleged.


                       20.          This      paragraph             asserts      a legal           conclusion              to which           no    response            is required.            To     the


         extent      a response            is required,        denied          in the        form        alleged.




                                                                                                        3




                                                                                                 3 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                 1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 4 of 79
                                                                                  RECEIVED  NYSCEF: 01/27/2020




                       21.          Dershowitz            lacks        knowledge             or     information            sufficient         to      admit             or     deny      the


         allegations           of this      paragraph.



                       22.          Dershowitz            lacks        knowledge             or     information            sufficient         to      admit             or     deny      the



         allegations           of this      paragraph,       except        denied      as to the        characterization                "defamatory                  statements".


                       23.          Denied.


                       24.          Denied.


                       25.          Denied.


                       26.          This      paragraph           refers    to   a published             article   which          speaks       for         itself,       and     thus     no


         response            is required.        Ransome's            accusation         against         Dershowitz            referred        to     in      this      paragraph          is



         vehemently             denied.


                       27.          This      paragraph           refers    to   a published             article   which          speaks       for         itself,       and     thus     no


         response        is required.


                       28.          Tl     is paragraph       asserts       a legal      conclusion            to which        no       response           is required.             To   the


         extent     a response             is required,      denied        in the     form        alleged.


                       29.          This      paragraph       asserts       a legal      conclusion            to which        no       response           is required.             To   the


         extent     a response             is required,      denied        in the     form        alleged.


                       30.          Dershowitz            lacks        knowledge             or     information            sufficient         to      admit             or     deny      the


         allegations           of this      paragraph.


                       31.          Dershowitz            lacks       knowledge              or     information            sufficient         to      admit            or      deny      the


         allegations           of this      paragraph,       except        denied      as to the        characterization                "defamatory                  statements".


                       32.          Dershowitz            lacks       knowledge              or     information            sufficient         to      admit            or      deny      the


         allegations           of this      paragraph,       except        denied      as to the        characterization                "defamatory                  statements".


                       33.          Denied




                                                                                              4




                                                                                       4 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                 INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                  1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 5 of 79
                                                                                   RECEIVED  NYSCEF: 01/27/2020




                       34.           Denied.


                       35.           Denied.


                       36.           This       paragraph       refers     to   a published             article   which          speaks       for     itself,       and     thus     no


          response           is required.


                       37.           This       paragraph       refers     to   a published             article   which          speaks       for     itself,       and     thus     no


          response           is required.


                       38.           This      paragraph        asserts    a legal      conclusion            to which        no       response       is required.             To   the


          extent     a response             is required,      denied      in the     form        alleged.


                       39.           This      paragraph        asserts    a legal      conclusion            to which        no       response       is required.             To   the


          extent     a response             is required,      denied      in the     form        alleged.


                       40.           Dershowitz             lacks      knowledge            or     information            sufficient         to      admit         or     deny      the


         allegations            of this     paragraph.


                       41.           Dershowitz             lacks      knowledge            or     information            sufficient         to      admit        or      deny      the


         allegations            of this     paragraph,        except      denied      as to the        characterization                "defamatory              statemeñts".


                       42.           Denied.


                       43.           Denied.


                       44.           Denied.


                       45.           This      paragraph        refers     to   a published             article   which         speaks        for     itself,      and     thus     no


         response        is required.


                       46.           This      paragraph        refers     to   a published             article   which         speaks        for     itself,      and     thus     no


         response        is required.


                       47.           This      paragraph        asserts    a legal      conclusion            to which        no       response       is required.             To   the


         extent      a response             is required,      denied      in the     form        alleged.




                                                                                             5




                                                                                      5 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                   INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2               1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 6 of 79
                                                                                RECEIVED  NYSCEF: 01/27/2020




                       48.        This      paragraph       asserts        a legal      conclusion             to which          no      response        is required.            To   the



         extent     a response           is required,     denied         in the      form        alleged.



                       49.        Dershowitz            lacks        knowledge              or       information            sufficient         to      admit         or     deny      the



         allegations         of this     paragraph.


                       50.        Dershowitz            lacks        knowledge              or       information            sufficient         to      admit         or     deny      the



         allegations         of this     paragraph,       except         denied       as to the          characterization                "defamatory              statements".



                       51.        Denied.


                       52.        Denied.


                       53.        Denied.


                       54.        This      paragraph           refers    to   a published               article    which          speaks       for     itself,       and     thus    ;no


         response        is required.


                       55.        This      paragraph           refers    to   a published               article    which          speaks       for     itself,       and     thus     no


         response        is required.


                       56.        This      paragraph       asserts       a legal       conclusion             to which         no       response       is required.             To   the


         extent     a response           is required,     denied         in the      form        alleged.


                       57.        This      paragraph       asserts       a legal       conclusion             to which         no       response       is required.             To   the


         extent     a response           is required,     denied         in the      form        alleged.


                       58.        This      paragraph       asserts       a legal       conclusion             to which         no       response       is required.             To   the


         extent     a response           is required,     denied         in the      form        alleged.


                       59.        Dershowitz            lacks        knowledge              or       information            sufficient         to      admit        or      deny      the


         allegations         of this     paragraph.


                       60.        Dershowitz            lacks       knowledge               or       information            sufficient         to      admit        or      deny      the


         allegations         of this     paragraph,       except         denied       as to the          characterization                "defamatory              statements".




                                                                                                 6




                                                                                      6 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                   INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2               1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 7 of 79
                                                                                RECEIVED  NYSCEF: 01/27/2020




                       61.        Denied.


                       62.        Denied.


                       63.        Denied.


                       64.        This      paragraph        refers     to   a published               article    which          speaks         for     itself,       and     thus    no


         response        is required.


                       65.        This      paragraph        refers     to   a published               article    which          speaks         for     itself,       and     thus    no


         response        is required.


                       66.        This      paragraph        asserts     a legal      conclusion             to which         no       response         is required.             To   the


         extent     a response           is required,      denied      in the      form        alleged.


                       67.        This      paragraph        asserts     a legal      conclusion             to which         no       respoñse         is required.             To   the


         extent     a response           is required,      denied      in the      form        alleged.


                       68.        Dershowitz            lacks       knowledge             or       information            sufficient           to     admit          or     deny      the


         allegations         of this     paragraph.


                       69.        Dershowitz            lacks       knowledge             or       information            sufficient           to     admit         or      deny      the


         allegations         of this     paragraph,        except      denied       as to the          characterization                "defamatory                statements".


                       70.        Denied.


                       71.        Denied.


                       72.       Denied.


                       73.        This      paragraph        refers     to   a published               article    which         speaks          for     itself,      and      thus    no


         response        is required.


                       74.       This       paragraph        refers     to   a published               article    which         speaks          for     itself,      and     thus     no


         response        is required,        to the     extent      a response       is required,            denied        in the       form        alleged.




                                                                                               7




                                                                                    7 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2               1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 8 of 79
                                                                                RECEIVED  NYSCEF: 01/27/2020




                        75.        This      paragraph        refers     to   a published               article       which        speaks          for     itself,       and     thus     no


          response        is required,         to the    extent      a response       is required,                denied      in the       form        alleged.



                        76.        This      paragraph       asserts      a legal      conclusion             to which           no       response         is required.             To   the



          extent     a response           is required,      denied      in the      form        alleged.



                        77.        This      paragraph       asserts      a legal      conclusion             to which           no       response         is required.             To   the


          extent     a response           is required,      denied      in the      form        alleged.                                                                                       ..


                        78.        Dershowitz            lacks       knowledge             or       information              sufficient           to     admit          or     deny      the


          allegations         of this     paragraph.


                        79.        Dershowitz            lacks       knowledge             or       information              sufficient           to     admit          or     deny      the


          allegations         of this     paragraph,        except      denied       as to the          characterization                  "defamatory                statements".


                        80.        Denied.


                        81.       Denied.


                        82.        Denied.


                        83.        This      paragraph        refers     to   a published               article       which        speaks          for     itself,      and     thus      no


          response        is required.


                        84.        This      paragraph        refers     to   a published               article       which        speaks          for     itself,      and     thus      no


         response         is required.


                        85.       This       paragraph       asserts     a legal       conchmion              to     which       no       response         is required.             To   the


          extent     a response          is required,       denied      in the      form        alleged.


                        86.       This       paragraph       asserts     a legal       conclusion             to which           no       response         is required.             To   the


          extent     a response          is required,       denied      in the      form        alleged.


                        87.       This       paragraph       asserts     a legal       conclusion             to which           no       response         is required.             To   the


          extent     a response          is required,       denied      in the      form        alleged.




                                                                                                8




                                                                                     8 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                    INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                 1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 9 of 79
                                                                                  RECEIVED  NYSCEF: 01/27/2020




                       88.         Dershowitz            lacks        knowledge             or       information            sufficient         to      admit         or     deny      the



         allegations          of this     paragraph.


                       89.         Dershowitz            lacks        knowledge             or       information            sufficient         to      admit         or     deny      the


         allegations          of this     paragraph,       except         denied      as to the          characterization                "defamatory              statcmeñts".


                       90.         Denied.


                       91.         Denied.


                       92.         Denied.


                       93.         This      paragraph           refers    to   a published              article    which          speaks       for     itself,       and     thus     no


         response        is required.


                       94.         This      paragraph       refers        to   a published              article    which          speaks       for     itself,       and     thus    no


         response        is required.


                       95.         This      paragraph       asserts       a legal      conclusion             to which         no       response       is required.             To   the


         extent     a response            is required,     denied         in the     form        alleged.


                       96.         This      paragraph       asserts       a legal      conclusion             to which         no       response       is required.             To   the


         extent     a response            is required,     denied         in the     form        alleged.


                       97.         Dershowitz            lacks       knowledge              or       information            sufficient         to      admit        or      deny      the


         allegations          of this     paragraph.


                       98.         Dershowitz            lacks       knowledge              or       information            sufficient         to      admit        or      deny      the


         allegations          of this     paragraph,       except         denied      as to the          characterization                "defamatory              statements".


                       99.        Denied.


                       100.       Denied.


                       101.       Denied.


                       102.       Denied.




                                                                                                 9




                                                                                       9 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                 1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 10 of NYSCEF:
                                                                                   RECEIVED  79      01/27/2020




                       103.            Denied,            in that         Defendant's                 statements         are    factual.



                       104.            Denied.


                       105.            Denied.


                       106.            Denied.


                       107.            Denied.


                       108.            Denied.


                       109.            Denied.


                       110.            Denied.


                                                                                  AFFIRMATIVE                         DEFENSES


                                                                           FIRST            AFFIRMATIVE                        DEFENSE

                       Boies'
                                    Complaint                    fails     to    state      a claim       upon       which       relief      may      be granted.


                                                                         SECOND               AFFIRMATIVE                         DEFENSE

                       Boies'
                                    claims              are    barred           by   the     applicable            statute     of limitations.


                                                                          THIRD              AFFIRMATIVE                        DEFENSE

                       Boies'
                                    claims              are    barred           by   the     single      publication            rule.



                                                                         FOURTH                AFFIRMALVE                          DEFENSE

                       Boies'
                                    claims          are        barred           by   the     doctrines          of   laches,      waiver,        ratification        and/or      estoppel.


                                                                         FIFTH             AFFIRMATIVE                       DEFENSE

                       Boies'
                                        claims                are        barred            because            Dershowitz's                allegedly           defamatory           statements



          concerning            Giuffre           are     true      or substantially                  true.



                                                                         SIXTH             AFFIRMATIVE                       DEFENSE

                       Boies'
                                       claims           are      barred           because         Dershowitz's                 allegedly         defamatory          statements            are   all


         protected        by     the      First     Amendment                        and    Article       I, Section           8 of the      New       York      State     Constitution.




                                                                                                              10




                                                                                                      10 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                       1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 11 of NYSCEF:
                                                                                         RECEIVED  79      01/27/2020




                                                                   SEVENTH                       AFFIRMATIVE                                DEFENSE

                         Boies'
                                         claims       are       barred         because                Dershowitz's                    allegedly          defamatory             statements           are     all


         protected           by     the      self-defense              privilege.



                                                                      EIGHTH                    AFFIRMATIVE                                DEFENSE

                         Boies'
                                         claims        are       barred          because               he       is    a public             figure       and    Dershowitz             did     not      act      with


         actual      malice.



                                                                      NINTH                    AFFIRMATIVE                                 DEFENSE

                         Boies'
                                          claims          are     barred              because               the           alleged          defamatory               statements          at    issue        in      the


         Complaint                did    not      cause      or contribute                     to any        darnages                suffered          by   Giuffre.


                                                                      TENTH                    AFFIRMATIVE                                 DEFENSE

                         Boies'
                                         claims       are       barred         by     the       incremental                   harm         doctrine.


                                                                 ELEVENTH                             AFFIRMATIVE                             DEFENSE

                         Boies'
                                         suffered          no     damages                 by     reason              of    the      acts    complained               of   in   the   Complaint,              or     by


         any      acts     or omissions               of     Dershowitz                    and/or         for        which          Dershowitz              is legally         responsible.


                                                                  TWELFTH                         AFFIRMATIVE                                DEFENSE

                         Boies'
                                          alleged           damages,                 if        any,      are          speculative,                  hypothetical,              unsupported             by          any


         reasonable            methodology,                     and      are     not        cognizable                    as a matter            of law.


                                                             THIRTEENTH                                AFFIRMATIVE                               DEFENSE

                         Boies'
                                         alleged       losses,           if    any,        were         caused              by      his    own       actions        and/or       inactions          and/or         the


         actions         of third         parties,         and     therefore,                  he is precluded                      from      recovery         from       Dershowitz.


                                                            FOURTEENTH                                  AFFIRMATIVE                                 DEFENS_E


                         Boies'
                                         failed      to mitigate               his        damages,              if any.


                                                                 FIFTEENTH                            AFFIRMATIVE                             DEFENSE




                                                                                                                     11




                                                                                                         11 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                            INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 12 of NYSCEF:
                                                                                        RECEIVED  79      01/27/2020




                          Dershowitz                    is        not      liable            to    Boies           in     any       amount              because,          at      all     times       relevant            herein,


         Dershowitz                has      not      acted              improperly                  or in bad              faith        with        respect         to Boies.



                                                                         SIXTEENTH                              AFFIRMATIVE                             DEFENSE


                          Dershowitz                    is not           liable         to Boies                in any     amount              because,         at all      times          relevant         herein,          Boies



         has     failed       to act         properly                   and       in good               faith      with     respect             to Dershowitz.



                                                                   SEVENTEENTH                                     AFFIRMATIVE                               DEFENSE


                          Boies        and        his        partners,              employees,                     co-counsel,                 agents         and/or        his         clients      are    with      unclean


         hands        and      have         engaged                 in     conduct                consistent              with          intimidation,               extortion,             malicious             prosecution


         and/or       abuse            of process.


                                                                    EIGHTEENTH                                   AFFIRMATIVE                                 DE_FENSE                                                                    .


                          Boies        and        his        partners,              employees,                     co-counsel,                 agents         and/or        his         clients      are    with      unclean



         hands,        in     filing         the        within             lawsuit                and       other         actions             and      are    acting       in       a manner              with      intent          or


         reckless           disregard,              to        harass,             intimidate                    Dershowitz,                   and/or         seek      publicity             and      media         attention,


         and      financial            gain,        at the          expense                  and        detriment            of     Dershowitz.



                                                                    NINETEENTH                                   AFFIRMATIVE                             DEFENSE

                       Boies'
                                           action            is     barred              by        the      doctrines               of    res     judicata            and/or         judicial           estoppel           and/or


         collateral           estoppel.



                                                                        TWENTIETH                               AFFIRMATIVE                              DEFENSE

                       Boies'
                                         claims              are        barred,          in whole                or in part,             by     the     doctrine         of unclean                hands.


                                                                  TWENTY-FIRST                                     AFFIRMATIVE                                DEFENSE


                       By         virtue       of        the        tortious             conduct                 and      defamatory                   statements              of       Boies       and      his     partners,


         employees,                agents,          co-counsel                      and/or              clients,          made          against         Dershowitz,                 Boies          is barred         in   whole


         or in part           from         recovering                    for      the        claims             made      in his          Complaint.




                                                                                                                           12




                                                                                                                    12 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                           INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                     1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 13 of NYSCEF:
                                                                                       RECEIVED  79      01/27/2020




                                                            TWENTY-SECOND                                            AFFIRMATIVE                               DEFENSE

                            Boies'
                                         Complaint                  is barred                  in     whole          or       in    part,         as Boies,          and/or          his      partners,            and/or        his



          employees,                 and/or         his     agents,            and/or               hid     co-counsel,                  and/or        his     clients,        are         with        unclean        hands        as



          they       have         engaged            in defamation,                         libel,         and/or         slander           per      se against           Dershowitz.



                                                              TWENTY-THIRD                                         AFFIRMATIVE                               DEFENSE

                            Boies'
                                         Complaint                   is barred                 in      whole         or       in    part      as Boies,              and/or          his      partners,           and/or         his



          employees,                 and/or         his      agents,           and/or                his    co-counsel,                  and/or        his     clients        are        with          unclean        hands        in



          commencing                   a lawsuit              in     bad           faith,        engaging                in    tortious            public          banter,         defamatory                   conduct         and



          disparagement,                      in     engaging                 in      repeated               harassing                behavior               and      conduct               directed            Dershowitz,


          therein           causing         damages.



                                                            TWENTY-FOURTH                                            AFFIRMATIVE                               DEFENSE

                            Boies'
                                         Complaint                  is    barred               in      whole         or       in    part      as Boies,              and/or          his      partners,           and/or         his



          employees,                 and/or         his     agents,            and/or            his       clients         are      with      unclean           hands,         in that             they    have       engaged


          in     abuse         of    process,              suborned                 perjury,               engaged             in     an     extortive             scheme,             engaged             in     deceit        and



          collusion,              submitted               false      affidavits,                 pleadings                and       submissions                 to the        court,         have         engaged           in the


                       of     a lawsuit             in     bad                                               the     media           and          public       sphere         with                                    and      self-
          filing                                                    faith,          engaging                                                                                                defamatory


          serving            statements,                  solely         in        order         to        gain      public              notoriety,           product              and       self-promotion,                    and



          recognition,                and      in    order          to    seek          finañcial                 gain        at the        expense           and     detriment                   of   Dershowitz,              and


          have       violated          New           York          Judiciary                 Law           § 487,        and/or           22 N.Y.C.R.R.                   130-1.1.


                                                              TWENTY-FIFTH                                        AFFIRMATIVE                                DEFENSE

                                                                                                                                            Boies'
                            The      acts      alleged             to     have              been           committed                in                       Complaint,               if     found         to     have         been



          committed,                 were          committed                  by     third-parties                   over          which           Dershowitz                had     no       control           nor    right       of


          control.




                                                                                                                          13




                                                                                                                  13 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                  INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                  1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 14 of NYSCEF:
                                                                                    RECEIVED  79      01/27/2020




                                                        TWENTY-SIXTH                                       AFFIRMATIVE                               DEFENSE

                       Boies'
                                     Complaint                is barred                in     whole           or    in     part        as Boies,               and/or          his    partners,            and/or       his



         employees,             and/or         his     agents,          and/or              his     co-counsel,                 and/or         his         clients      are      with      unclean           hands          in



         commencing                 a lawsuit           in    bad        faith,         engaging               in       tortious          public            banter,         defamatory               conduct          and



         disparagement,                  in    engaging            in      repeated                harassing              behavior             and          conduct            directed         at Dershowitz,


         therein        causing             intentional,             reckless                 and/or          negligent                 infliction              of     emotional               distress,         and/or



         negligently            and/or         with       reckless          disregard                 causing            Dershowitz                  pain        and     suffering.


                                                      TWENTY-SEVENTH                                          AFFIRMATIVE                                  DEFENSE

                       Boies'
                                     Complaint                is barred                in     whole           or    in     part        as Boies,               and/or          his    partners,            and/or       his



         employees,             and/or        his     co-counsel,                 and/or            his    agents,          and/or           his     clients,         are with          unclean        hands,         and


         have         engaged          in      tortious           conduct                by         engaging               in      a    campaign                 of      disparagement                     and       false


         accusations              against        Dershowitz                 and             thereby          damaging                  Dershowitz's                    business,           professional               and


                                                                                                                                                                                     agents'
         personal         reputation            and       relationships                 and         Giuffre          and/or            her    attorneys               and/or                       actions          made


         on    her    behalf        constitute            prima         facie          tort        against         Dershowitz.


                                                      TWENTY-EIGHTH                                         AFFIRMATIVE                                DEFENSE

                       Boies'
                                     Complaint               contains              redundant,                  immaterial,                   impertinent,                and/or           scandalous             matter


                                                                                                                                                                                            Boies'
         and      allegations          that     should         be stricken                    by    this     Court         pursuant                to CPLR             § 3024(b).                           inclusion


         of    this    material        is part         of    a design             to        disseminate                 knowingly                  false      and       defaumtory              material            about


         Dershowitz             to the        media.



                                                       TWENTY-NINTH                                        AFFI_RMATIVE                              DEFENSE


                        Dershowitz               reserves            the        right         to     raise         any      and        all     other          affirmative               defenses           he    deems


         proper        based       on the        discovery              process               or any         future         developmcñt                      of the      case.




                                                                                                                   14




                                                                                                           14 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                     INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 15 of NYSCEF:
                                                                                        RECEIVED  79      01/27/2020




                           WHEREFORE,                                  Defendant                       ALAN              DERSHOWITZ                                      respectfully                    requests           judgment



          dismissing              the     Plaintiff's                 Complaint                   against            him,        together              with      the       costs         and        disbursements                 of this


                                                                                                                                                                                                         attorneys'
          action,          and     for        any     expenses               incurred                  by     him        in the         defense            thereof,             including                                      fees      and



          costs,        and      such         other          and       further          relief          as to this            Court          may          seem           just      and     proper.



                                                                                                 C_OUNTERCLAIMS

                           1.                 Counterclaim                      Plaintiff               Alan           Dershowitz                      (hereinafter                 "Dershowitz")                       brings           the



          within           counterclaims                       against               Counterclaim                        Defendant                 David              Boies          (hereinafter                    "Boies")            for



          defamation,                 intentional               infliction                 of emotional                   distress,              and     violations                ofNew              York         Judiciary           Law


          § 487.


                           2.                 Since      2014,           Boies,            members                  ofhis         law      firm        Boies         Schiller            Flexner              LLP     (hereinafter


         referred           to    collectively,                      including               Boies,            Sigrid            McCawley,                     relevant            firm         attorneys,             employees,


          and      their        agents         and      relevant             co-counsel                      Bradley             Edwards,                Paul        Cassell,            and         Stanley         Pottinger,            as



          "BSF")           and        their      clients             Virginia              Giuffre,            Sarah          Ransome,                  and      Maria           Farmer              (hereinafter              referred


                                                                                     "Ransome"                                                                                                                                                  -
         to     individually                   as     "Giuffre",                                                   and       "Farmer",                   and        collectively                    as      "BSF        Clients")


         motivated                                       and         other           improper                factors         - have          engaged                in a sustained                   campaign               to subvert
                                 by      money


         the judicial              process             for     the      purposes                  of disseminating                         outrageous,                   knowingly                  false      and     defamatory

                                                                                                                            Boies'
          claims           accusing             Dershowitz                      of     sexual               abuse.                          conduct              has        gone          beyond              that    of      a lawyer



         advocating               for     his        client,          and       has        crossed            over        into       the     sphere            of animus                 and        bitterness.            Motivated



         by      this       animus,              Boies,              BSF             and         the        BSF        Clients             have          waged              a      war         of     defamation                 against


         Dershowitz.                   These           actions              have           led     to        Dershowitz                  being           vilified           and      strung              up     in    the      court       of


         public         opinion           despite              his     efforts          to clear             his     name          in the         public            domain.              In order           to defend            against


         these          salacious               claims,              Dershowitz                        has      exercised                  his     First         Amendment                          right       and         publically


         denounced                 these            accusations                  as false               and        has       sought          to        bring        to     light         the        nefarious          purpose             of


                                                                     Clients'
         Boies,         BSF        and         the     BSF                                 scheme.


                                                                                                                             15




                                                                                                                    15 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                    INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                       1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 16 of NYSCEF:
                                                                                         RECEIVED  79      01/27/2020




                           3.                Critically,              the       actions           of      Boies      and        BSF            ago      beyond                the      tort         of    defamation.                  These



          intentional                 actions            have         taken            a tremendous                     emotional                 and          physical                toll         on         Dershowitz.                 And


          perhaps           most            troubling,            is that             Boies,        BSF,          and     the        BSF         Clients                have        become                 active         participants



          in a larger               extortive            scheme             in order           to extract            settlements,                 and          concessions                     from            those      in positions



          of    power           -    with         Dershowitz                                           the     public           exemplar                of      their          false      claims.                               BSF        and
                                                                                becoming                                                                                                                         Boies,


          their      co-counsel,                  acting         in    a manner                  of an enterprise                    advancing                  an extortive                    scheme              and       pattern          of


          improper              conduct,                have      suborned                this     perjury,          and        have           knowingly                     submitted                   the     false     claims          and


          allegations                within          pleadings                  and      submissions                 to      courts            within          the        State         of New                  York,         within         the


          instant          action,           and        within        filings            in    federal         court           in the          Southern                 District          of New                 York,         in     causes


          of      action        premised                on New              York          law.         These        actions              are     in violation                   of New               York           Judiciary              Law


          § 487.


                           4.                Dershowitz                 brings            the      within          counterclaims                        in     order           to    rectify             tortious          conduct             of



          Boies,           BSF         and        the     BSF         Clients            by       establishing                 the       truth       and           to    hold          Boies             accountable                 for     his


          own        actions,               and     that         BSF            and      the      BSF        Clients,              for      which              he       is     libel          for        as     both      respondeat



          superior,              partner            and/or            as        agent,         respectively.                   Dershowitz                      seeks           to      recover                 damages               for     the


          serious           harm            his     reputation,                  his      business,               and        his      health,                and        importantly,                       seeks         vindication,


         justice,          and        the     restoration              of his            good          name.


                                                                                                               PARTIES


                           5.                Dershowitz                    is    a renowned                    criminal              defense                 attorney               and        Professor                 Emeritus               at


          Harvard               Law         School.              He    has         authored               more       than          40      books             and         is a frequent                     public          speaker             on


          issues       of       criminal            defense,            constitutional                     law,      First         Amendment                        freedoms,                  and        the      Middle            East.


                           6.                Boies         is likewise                 a renowned                 attorney,              and     is the         managing                  partner               at Boies            Schiller


          Flexner           LLP         ("BSF")                is a Limited                   Liability           Partnership                  law       firm           registered                  in New             York         with       its




                                                                                                                          16




                                                                                                               16 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 17 of NYSCEF:
                                                                                        RECEIVED  79      01/27/2020




         principal             place         of        business                at    55       Hudson             Yards,            20th         Floor,          New         York,       New         York              10001,         and



          conducts             business                in        the      State          of     New        York.             Boies          and         BSF          (including            co-counsel,                  Edwards,


          Cassell,          and       Pottinger)                   represent                  Virginia           Giuffre,            Sarah             Ransome              and     Maria         Farmer,              and       Boies


         and       BSF have             taken           the        lead        in bringiñg               their        false        claims          against           Dershowitz               to the         public       domain.


         Boies          is the        authorized                       agent        of    Giuffre,           Ransome                   and        Farmer,             and       as such,          he        is liable         for    the


         torts        committed                   by        Giuffre,                Ransome,               and         Farmer,              that        he      participated,                condoned,                 facilitated


         and/or          encouraged.                     As         managing                   partner           of    BSF,          he      is    liable         for     the      actions         of        his     employees,


         partners           and/or           agents,              the         co-counsel                he has         acted        in     concert            with        and/or       aided        and        abetted           in the


         tortious           and/or          extortive                    scheme           implemented                        against         Dershowitz                   and       others,        and        as respondeat


                                                                                                                                                                                                              agency.1
         superior,             and/or         pursuant                   to the          laws         of partnership,                    and/or          pu1suant            to the        laws        of


                                                                                          JURISDICTION                               AND               VENUE


                         7.                 Jurisdiction                      in the          Supreme            Court            of the        State        of New           York,        County              of New            York,


         is proper,            as this            Court            has jurisdiction                      over         this     action           pursuant             to     Section         7 of       Article          VI     of the


         Constitution                 of     the        State            of     New           York       and          pursuant             to     Judiciary               Law       § 140-b            because            this       is a


         civil        action         for,     inter              alia,        monetary                 damages               (exclusive                of    interest           and     costs)          in     excess          of    the


         jurisdictional                    maximum                       of      the          Civil      Court,              and         Plaintiff's              claims            exceed          the        jurisdictional


         threshold             of     the      Supreme                    Court           of      the    State          of     New          York,            County          of     New        York.               Furthermore,

                                                                                                                                                       Boies'
         insofar          as this           Court            has         subject              matter      jurisdiction                    over                          Complaint,             it has          supplemental


         jurisdiction               over       Dershowitz's                          Counterclaims                      made           herein.           Jurisdiction               is further          proper           pursuant


         to      C.P.L.R.           § 301          and/or                § 302           because           Boies             is a New              York         domiciliary,                Boies            has     voluntarily




         1
              Boies      has        admitted                in     a proposed                   Amended                Complaint                  in    Giuffre           v. Dershowitz                 that         "Boies         was

         acting         as Plaintiff's                  lawyer                and      agent".           1:19-cv-03377-LAP,                                  Document               101,       filed         12/20/19


                                                                                                                             17




                                                                                                                  17 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                       1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 18 of NYSCEF:
                                                                                         RECEIVED  79      01/27/2020




         submitted                to     the         jurisdiction                   of     the         State         of        New       York,          County              of        New        York,             by      filing         his



         complaint               there,            and        Boies          has     committed                  tortious              acts     there.


                          8.                  Venue              is     proper             in      New          York            County              under           C.P.L.R.              §     503(a),            where             upon


         information                    and        belief,            a substantial                 part       of        the    events         giving          rise     to the          claims         occurred                in New


         York       County,               including                    the    defamatory                   acts.



                                                                                               FACTUAL                         ALLEGATIONS

                                                                                                           Boies'
          The     Root           of the            False         Accusations                      and                          Cm                  ;; of Defamation


                          9.                  In        or     about           1996,             Dershowitz                    began          to     develop              a professional                       and         academic



         relationship                  with         the        now         deceased               financier               Jeffrey        Epstein             ("Epstein").                Epstein          was           a patron           of


         the     arts      and          academia                 who         would              frequently                 invite       academics,                  politicians,               business             leaders,             and


         other      influential                     individuals                to        his      homes             in     New         York,         Florida,             and         elsewhere              for        discussion.


         Dershowitz                 was            a guest             at some            of these            events            and      an occasional                    visitor        to    Epstein's                properties.


         He      joined           such             distinguished                    guests             as the            President             and      Provost             of        Harvard,           the       Dean             of   the



         Kennedy                School,              and        several          distinguished                      professors,               business              leaders,           and     governmeñt                    officials


         from      around               the        world,            who      at the           time,       simply              viewed          Epstein          as a prominent                      figure         with        diverse


         intellectual              and         economic                    interests.


                          10.                 However,                  Epstein's                actions            would            soon      come          into      question               and    under              scrutiny          by


         law     enforcement                        and        the     public,           and       his     reputation                 irreparably              tarnished.               In 2006,          Epstein             learned


         that     prosecutors                      in        Florida          were             investigating                   him      for        alleged          sex      crimes.             Dershowitz                   being            a


         preeminent                 criminal                   defense                                     Epstein              asked          him       to     join        his        legal        defense                              and
                                                                                   attorney,                                                                                                                             team,


         Dershowitz                    accepted.                     Ultimately,                 Epstein's                 legal       team,         comprised                   of    Dershowitz,                   Roy         Black,


         Kenneth               Starr,         Jay       Lefkowitz,                  Gerald             Lefcourt,               and     several          other         prominent                lawyers,            negotiated                  a




                                                                                                                               18




                                                                                                                    18 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                 INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 19 of NYSCEF:
                                                                                        RECEIVED  79      01/27/2020




          non-prosecution                         agreemeñt                    with         federal        prosecutors                   and       Epstein              agreed          to        plead        guilty        to     state



          charges          for       soliciting            a minor                 for      prostitution             and        to register              as a sex            offender.



                          11.               In 2008,             two          women             whom           the        government                   had      previously              identified                as victims            of


                                                                                                                                                                   Victims'
          sexual         abuse             by     Epstein              filed          an     action        pursuant               to    the       Crime                                 Rights             Act        ("CVRA"),



          alleging            that     the       United           States            Attorney's                Office            for    the       Southern             District          of        Florida         had       violated



          their      rights          under        the     CVRA,                   18 U.S.C.            § 3771,             by     failing        to timely              inform          them         that        it had      entered


          into     the     non-prosecution                            agreement                 with       Epstein.               See Doe               v.     United         States,             9:08-cv-80736,                    Dkt.


         No.       435        at pp.        22-23         (S.D.             Fla.      Feb.       21,     2019).



         Baseless             Allmations                   made              by     Giuffre            with      the       Support               of Boies            and        BSF


                          12.                On        December                    30,       2014,         BSF's            co-counsel                   for       Plaintiffs            in        the        CVRA           Action,


          Edwards              and         Cassell,           filed          the      Joinder          Motion              on     behal           of     Giuffre             and    another               woman,             seeking


         to have          them          added            as Plaintiffs                     in the      case.         Although                it was          not    publicly            known                 at the    time,        and


         though           Boies            has     denied             it,    albeit         falsely,          BSF         represented                  Giuffre          in    connection                  with        the    Joinder


                           2
         Motion.


                          13.               Giuffre            and           her      lawyers,           including                Boies          and         BSF,        alleged             in    the        CVRA           Joinder


         Motion            that       in     addition            to         sexually            abusing             her     himself              Epstein            had       "required                                      to     have
                                                                                                                                                                                                         [Giuffre]


          sexual         relations              with     Dershowitz                        on numerous                occasions                while           she was          a minor,            not        only     in Florida


                                                                                                                                                                                        Islands[,]"
         but      also     on private                  planes,              in New           York,       New         Mexico              and       the       U.S.       Virgin                                    and       that,     "in


         addition           to being              a participant                    in the        abuse         of    [Giuffre]               and       other        minors,          Dershowitz                       was    an eye-


         witness           to        the        sexual           abuse             of                    other            minors                   Epstein              and        several               of     Epstein's            co-
                                                                                            many                                            by

         conspirators."
                                           See         CVRA             Joinder             Motion,            annexed                hereto       as EXHIBIT                      A.




         2
             Stanley           Pottinger               also      serves             as co-counsel                   for     Giuffre.




                                                                                                                           19




                                                                                                                19 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                     INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                       1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 20 of NYSCEF:
                                                                                         RECEIVED  79      01/27/2020




                          14.              Giuffre                     had       not       previously                     accused                 Dershowitz                      of     having              sex        with          her.            To       the



                                she      has              made             statements                 - both                                and         in                             - that                                contradicted                      her
         contrary,                                                                                                        orally                                writing                             directly


         accusation.               Despite                      these           contradictions,                      Boies              and        BSF           continued                    to    advance                   and         support              the


                                                          - and                                                 day.3
         unfounded                claims                                continue                to this


                          15.              Giuffre                     further            alleged          in        the      CVRA                     Joinder          Motion                  that        she         had      been               sexually


         abused           by      British                 Royal               Prince            Andrew,                and         "many                 other         powerful                    men,           including                   numerous


         prominent               American                           politicians,                powerful               business                   executives,                 foreign               presidents,                     a well-known


                                                                                                  leaders,"
         Prime         Minister,                     and             other       world                                     none             of     whom               were             publicly              identified                   (other            than



         Dershowitz,                  Prince               Andrew,                   and        a French               modeling                   agency              executive,                   Jean          Luc         Brunel).                Id.


                          16.              In         a sworn                    declaration                   filed        under                seal         a few          weeks                 after          the        Joinder                Motion,


         Giuffre          repeated                   and            expanded               upon          her        allegations                    against            Dershowitz.                        See       Giuffre               Declaration


         annexed            hereto              as EXHIBIT                                B.      She         claimed                  in   the         declaration                    that        she      was          15 when                    she      met



         Epstein,           and         that          she            had      sex      with          Dershowitz                        at least           six     times            between                  the       ages          of     16 and              19,




         3
             "One          such         powerful                        individual                 that        Epstein                 forced             then-minor                     Jane            Doe            #3     to        have          sexual
         relations             with        was            former                Harvard                 Law         Professor                    Alan           Dershowitz,                     a close               friend             of Epstein's
         and       well-known                   criminal                     defense            attorney.                 Epstein                required             Jane         Doe             #3 to have                 sexual               relations
         with       Dershowitz                       on         numerous                  occasions                 while           she          was         a minor,              not        only          in Florida                    but        also      on
         private          planes,               in        New           York,          New           Mexico,               and          the        U     S.     Virgin            Islands.                  In     addition                   to     being          a
         participant               in      the        abuse                of Jane             Doe        #3        and       other           minors,             Dershowitz                       was           an     eye-witness                     to the
         sexual           abuse            of             many               other         ininors              by         Epstein                 and          several                 of      Epstein's                    co-conspirators.
         Dershowitz                would                  later        play          a significant                  role       in negotiating                         the NPA                 on Epstein's                      behalf               Indeed,
         Dershowitz                helped                 negotiate                  an agreement                      that        provided                   immunity                 from        federal              prosecution                        in the
         Southern               District                  of        Florida            not        only         to    Epstein,                    but     also         to      "any            potential                 coconspirators                          of
         Epstein."
                                  NPA                at        5.       Thus,          Dershowitz                      helped               negotiate                 an      agreement                      with            a provision                     that
         provided           protection                         for      himself            against             criminal                prosecution                     in Florida                  for      sexually                abusing                Jane
         Doe        #3.         Because                   this         broad              immunity              would              have            been          controversial                         if   disclosed,                    Dershowitz

         (along           with        other               members                    of        Epstein's               defense                team)             and         the         Government                       tried           to        keep        the

         immunity              provision                       secret         from      all          of Epstein's                      victims            and         the     general               public,              even            though             such
                                                                                Victims'                                           "
         secrecy          violated               the           Crime                                 Rights            Act.             (from            Jane      Doe            #1     and        Jane          Doe          #2 v. U.S.,                  U.S.
         District          Court           of        Southern                   District           of     Florida,              "JANE    DOE                       #3        AND              JANE               DOE           #4'S           MOTION
                                                                                                                                   ACTION"
         PURSUANT                       TO RULE                            21     FOR            JO1NDER                   1N                                    at 4)




                                                                                                                                   20




                                                                                                                           20 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                     1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 21 of NYSCEF:
                                                                                       RECEIVED  79      01/27/2020




          and         gave         specific             details           of       the     alleged                encounters,                       though              no          timeframes.                      However,                 ,her



          employment                     records         prove          that       she     did        not      even            meet          Epstein            until        she           was        17 (or          nearly           17).     In



          submitting               this     sworn         declaration,                   Giuffre            committed                     perjury.           Critically,                her       perjury             was         suborned



          by    her      lawyers            at BSF,             who        knew           that        these          allegations                    were        false        and            unsupported                     by      credible



          evidence.



                         17.               Giuffre's              false        accusations                  against             Dershowitz                      in the        CVRA                 Joinder             Motion                were


                                                                                                                                                                                                         "impertinent"
          stricken            in     a     sanction             by      the        Court           pursuant                to         Fed.          R.      Civ.        P.          12(f)        as                                           and


          "immaterial"
                                          because            they        were           "unnecessary                      to        the      determination                      of     whether                 [Giuffre]               should


          permitted            to join           [the        original          Petitioners']                   claim            that         the     Government                       violated               their      rights          under


                 CVRA."
          the                         See     Judge            Marra's             decision              annexed                hereto             as EXHIBIT                         C.


                         18.               The       circumstances                       of the          CVRA              Joinder                 Motion          - from             the                        of    the                      to
                                                                                                                                                                                                 timing                            filing,


          the    decision            to publicly               name            Dershowitz                 but        not       the        other          prominent                  men,         to the        ummmi                 amount


          of    media              coverage             of      the                       geñerated                             Giuffre's                 lawyers               -                             suggest               that       the
                                                                          filing                                     by                                                               strongly


          accusation                against          Dershowitz                    was         part       of      a larger                 conspiracy                undertaken                         by     Giuffre              and       her


          lawyers            to subvert            the judicial                 process            for      the      purposes                 of making                 false         claims            agaist              Dershowitz


          in order           to make          a public              example              out     of him,             and            extort         private         settlements                    from          other,            wealthier


          individuals               associated                with        Epstein,              whose             alleged                 misconduct                 was             well        outside              the         statute       of


          limitations.              This      evidenced                  an     extortive                scheme                by     Boies,             BSF,       and         the         BSF         Clients,             in     order       to


          extract        large        settlements                 from         prominent                 figures,              and        Dershowitz                 fell       victim             to such            plot.


                         19.               Giuffre              and        her           lawyers               deliberately                         made           these              false             allegations                   agaiñst


          D     rshowitz             in    a court           pleading              in    an     effort          to    shield              Giuffre            from         liability               for        defamation                 under


          the    litigation           and     fair       report         privileges.                She       and       her          lawyers              intended            that          the    allegations                 contained


          in    the     CVRA              Joinder             Motion            would            be      continuously                         repeated              and         widely             disseminated                        by     the




                                                                                                                       21




                                                                                                               21 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                        INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                        1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 22 of NYSCEF:
                                                                                          RECEIVED  79      01/27/2020




         media,           which          they          were.       The          CVRA             filing,            and      the       lurid           accusations                against          Dershowitz                   contained



         therein,           generated                  massive             media            coverage.                     Upon          information                     and       belief,         Giuffre             or her      lawyers



         either          provided              the     media           with          copies         of the            CVRA              Joinder               Motion             or directed               them        to the      docket,


         in      order      to       stimulate             media              coverage                 at a time                 of    year          when            most        people           were          on     vacation,           and



         long       before             the     Epstein            story         was         national             news.



                          20.                 Around             the       same         time           that      she        publicly                 accused               Dershowitz,                   Giuffre,            through          her



         lawyers            at BSF,              privately               made          an accusation                        against               Leslie            Wexner           (hereiñafter                    "Wexner"),               the



         billionaire                 founder            and       CEO            of     L     Brands             and         owner                of     Victoria's               Secret.           Boies            personally            met


         with        Wexner's                   lawyer            in       what            Wexner's                  lawyer                 and        wife          both        described                as     a "shakedown".


         Although                the         statute       of     limitations                   had          long         expired              for       any         legal       action           against            Wexner,            Boies


         and       his     partner              described                in      detail          the         alleged             sexual            encounters                    between            Giuffre             and      Wexner,



         including               an     alleged            demand                by     Wexner                 that        Giuffre              wear          Victoria's                Secret-type                  lingerie          during


         their      encounters.                      Such         an       accusation,                  if     made          publicly,                  could          have        massively                   damaged            Wexner


         and       his     company.                    No public                accusation                   against             Wexner                 was         ever     made.           This         means          that     Wexner


                                                                                                  lawyers'
         either          submitted               to      Giuffre              and       her                                extortion                   conspiracy                 and       paid         the     demanded                hush



         money,            or that            Boies        came            to disbelieve                      Giuffre's                claims            regarding                Wexner             (yet       has      continued              to


         advance            her         claims           despite              the      knowledge                     of    their            falsity).          If     the     latter,       the      Boies            firm      suborned



         perjury            when              Giuffre            later          testified              under              oath         in      a sealed               deposition                  that         she     was        sexually


         trafficked               to     Wexner.                 This           accusation                    was          confirmed                    by      Boies            and        BSF           co-counsel               Stanley


         Pottinger              in     an affidavit:



                                                9. In the           fall       of 2014,            I asked                Mr.         Boies          if his     firm         represented,                  or if he knew,                Mr.        Leslie
                                 Wexner.                I told     him          that       in the        course           of investigating   facts   related    to Mr.                                              Epstein's           sex

                                 trafficking,              Mr.     Wexner                  had      been            identified    as a close   business      associate                                                and       personal             friend
                                 of Mr.         Epstein.               I told        Mr.     Boies            that        there         were            assertions               that       Mr.    Wexner               had      permitted             Mr.
                                 Epstein             to use,           and          entertain            on,         Mr.     Wexner's                   Yacht,             and     that      Mr.     Wexner              was       alleged            to
                                 have          had       sex      with         one         or more             of Mr.            Epstein's               girls,        including             Ms.     Giuffre.




                                                                                                                             22




                                                                                                                      22 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                        1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 23 of NYSCEF:
                                                                                          RECEIVED  79      01/27/2020




                        See       Affidavit                of    Stanley             Pottinger,               annexed             hereto          as EXHIBIT                     D.



                        21.                Despite              the       allegations                   against            Wexner                by      their       own         client          Giuffre,             Giuffre's



         attorneys             inexplicably                     pivoted              to     the         opposite,               with         Giuffre's             attorney             Edwards                even         saying


         Wexner            did       nothing            wrong.            Wexner                was      not     alone,           upon          information                and     belief,          Giuffre's             lawyers



         also      approached                   other        wealthy             individuals                  whose             alleged          misconduct                was         well        beyond           the     statute


         of     limitations,               as part         of     an extortion                   and         shake        down           conspiracy.


                        22.                Boies           and        BSF         knew,               and      had         reason          to     know,           that      Giuffre's               claims           regarding


         Dershowitz                  are     totally            false,         and        have         been        disseminated                    with          a knowledge                  of     their        falsity       or      a


         reckless           disregard               for     the       truth,         and         out     of    ill-will           and        spite.       Despite           a prior           history          of    monetary


         motivation                  and        inconsistencies,                          Boies          and         BSF          supported               Giuffre's              false          allegations                 against


         Dershowitz.                  Giuffre              gave       the       first       public            account             of     her     experiences                with         Epstein             in     a series          of


         interviews              with        British            tabloid         journalist                Sharon            Churcher              in 2011,           which            Churcher               published            via


         a series       of articles                in the        Daily         Mail.            See,     articles           annexed              hereto          as EXHIBIT                   E.     Giuffre          was       paid


         $160,000              for    her         story.         Giuffre           gave          Churcher                 the    names           of prominent                 men         she       allegedly             had     sex


         with.        The        Daily          Mail        articles           make             no     mention             of Dershowitz                   (except          as an attorney                    for     Epstein),


         because           Dershowitz                   was       not      among            the        men      with        whom             Giuffre         claimed             to have           had       sex.    Churcher


         has      confirmed                that     Giuffre             never           accused              Dershowitz                 of having            sex     with        her.      At      the   same          time       she


         was       speaking              with        Churcher,                 Giuffre            was         shopping             the     rights         to a book              she     was        writing          about        her


         time       with         Epstein.              The        manuscript                     of     her     book            mentions               Dershowitz,                 but        only       as       a friend            of


         Epstein's             - not        as someone                    with          whom             Giuffre            had        sex      - and       that      Giuffre                         saw         Dershowitz
                                                                                                                                                                                          only


         discussing              business              with       Epstein,                but        never      met        him.


                        23.                An email               exchange                between              Giuffre            and     Churcher               is evidence              of Giuffre's                knowing


         and      intentional               fabrication               of her         allegations                against            Dershowitz.                   Giuffre         emailed             Churcher               in May




                                                                                                                          23




                                                                                                                 23 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                             INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                        1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 24 of NYSCEF:
                                                                                          RECEIVED  79      01/27/2020




          2011        to        report        that      she       was        working               towards           a book            deal     and        was        "[j]ust          wondering                if you         have



          any      information                   on you         from          when          you       and      I were            doing        interviews              about        the J E. story.                     I wanted



          to put          the     names          of some             of these            assholes,             oops,        I meant           to say,         pedo's,           that     1E.         sent      me      to.      With


                                                                                                                                                                                                      help."
          everything                  going           on     my      brain         feels       like        mush            and     it would             be     a great            deal         of                     Churcher



          replied:              "Don't         forget          Alan           Dershowitz....JE's                           buddy          and        lawyer...good                    name          for_your           pitch         as



          he repped                Claus         Von        Bulow            and        a movie          was      made           about        that     case....title             was      Reversal              ofFortune.


          We all          suspect            Alan          is a pedo              and    tho       no proof           of that,         you      probably              met       him      when          he was           hañgiñg

                                   JE."
          [out]       with                       Id        (ellipses          in original;                emphasis               supplied).



                      -     On Wed,            11/5/11, Sharon.Churcher@maile:=aday.co.uk<Sharon.Chürcticrgmeilonsumiay.co.uk>                                                                                               wmte:


                      From.           Shama.Churcher(ilmailensaney.co.uk<Sharon.Churcher@mailonsunday.cauk>
                      Subject            Re: Good News !
                      To: "Virginia              Giuffht
                     Received:               Wédnesday,            11 May, 2011, 4 1? PM


                     Don't         forget Alan Dershowitz.                        IE's buddy and lawyet.good  name for your
                     pitch as he repped Qaus von Bulow                                  and a movic was made about that
                     case..Jitle             was Reversal          of Fortune.            We all suspect Alan is a pedo and tho
                     no proof            of that, you probably                    met him when he was hangmg put w JE




                           24.                Giuffre          wrote              back       but     did       not     inform            Churcher              that      she      was         mistaken               that      there


                                 proof"
          was       "no                          of     sexual          misconduct                   by     Dershowitz.                   She        did      not      do       so because                Churcher              was



          correct,              and       Giuffre            had        not        reported              having            sex     with         Dershowitz.                  Instead,               she      replied           only:


                                                                                                                                                                 book!!!"
          "Thanks                again         [Sharon],               I'm        bringing           down            the       house       with        this                            See,         Giuffre-Churcher


          email       exchange                 annexed               hereto             as EXHIBIT                   F.


                           25.                In the        spring           of 2011,          Giuffre           was        interviewed                by the         FBI       regarding              her     experiences


                                                                                                                                                                                                                                out"
          with       Epstein.              She        described              in    detail      her        time       with        Epstein          and      her        allegations              of being              "lent


          to     Epstein's               friends,           who        she        named,           but     never           accused            Dershowitz.                Under           the        threat      of     criminal


          prosecution                  for     providing               a false           statement             to a federal               agent,        Giuffre,            despite        the        aforementioned




                                                                                                                          24




                                                                                                               24 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                       1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 25 of NYSCEF:
                                                                                         RECEIVED  79      01/27/2020




         conspiracy,                  did      not      state        her           false         claims            regarding           Dershowitz                   to the          FBI.      This           is corroborated                   by


         the     account              of    Giuffre's                close            friend,                who       confirmed                that        Giuffre          only          accused            Dershowitz                after


         she     was          pressured               by     her         lawyers,                 including                 Boies,         those       at BSF              and      their     co-counsel,                 to do        so.


                          26.               Churcher                 has           confirmed                   that     Giuffre             never         accused            Dershowitz                  of having               sex    with


         her.         This          evidence                proves                 that          Giuffre's             claim          that         she       had       sex         with       Dershowitz                  is        a recent



         fabrication,                 concocted                  only          after         she           met       with      her      lawyers              and       was         pressured             by        them        to    falsely


         accuse           Dershowitz.                      Regardless,                      Giuffre,               Boies,        BSF          and        their      co-counsel,                  have         disseminated                   the


         accusation                 while            knowing                  it     was          false.             Indeed,          Giuffre             has       lied      about          these           emails         by       falsely


         testifying             under            oath       that      no           such      emails                between           her     and       Churcher               about          Dershowitz                  existed.        Her


         counsel              at BSF,            including                Boies             and            partner          McCawley,                  upon         becoming                 aware           of    Giuffre's            false



         testimony,                 took         no        steps         to        correct              the        record.          Boies,          BSF          and        co-counsel,                suborned                Giuffre's



         perjury,             and     as such,             they          are        likewise                responsible               for     the      defamatory                   acts     against           Dershowitz,                 and


         are     liable         for    the        damages                 caused                 by     the        scheme           as described                 herein.


                          27.               Despite                Giuffre's                 credibility                   having           been         completely                  destroyed,                Boies,          BSF         and



         co-counsel,                  continue              to advance                     her        false        allegations              against           Dershowitz                    in a course             of defamation


         under         the       guise           litigation.                  She          has         repeatedly               and         deliberately                   lied      and      committed                   perjury            for


                          -    and      this      has        been          suborned                            her     attorneys                                      Boies          and      those          at BSF.
         money                                                                                          by                                    including                                                                        The      false


         allegations                made          by       Giuffre                 against            Dershowitz                 have         been          made           after      she     met       her        attorneys,           who


         have       pressured                  her         and      suborned                      her        perjury          for     their         own          and        Giuffre's              profit.         Her      attorneys,


         being         fully          aware           of     her         penchant                     to     lie     and      the     falsity          of     her      claims,              have       submitted                perjured



         affidavits,             and        vouched                for        her      false           testimony.


                          28.               In        addition                 to          the         false          allegations                against              Dershowitz,                     she          has     fabricated


         allegations                and      far-fetched                      stories             against            a number               of high-profile                       individuals.               For     example,              she




                                                                                                                               25




                                                                                                                        25 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                           1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 26 of NYSCEF:
                                                                                             RECEIVED  79      01/27/2020




         has     described                      in     great         detail           having             dinner            with        and        closely             observing                former            Vice         President            Al



         Gore       and        his         wife             Tipper            on      Epstein's                 Caribbean                 island          and         claims          she       saw        Vice         President               Gore



         and             Epstein                              walk                   on                the               beach                of                the              island                 together.                                The



         Gores         did      not         know              Epstein               and      have           never         set foot         on his          island.             When            Dershowitz                  directly            asked



         Boies       to call               Al        Gore,          his      former               client,        to confirm                that      Giuffre             had       lied        when          she      claimed             to have



         met     the      Gores                 on      Epstein's                  Caribbean                   island,          Boies         responded:                  "I'm          not      vouching               for     her       general


         credibility."



                         29.                     Giuffre               has        also       alleged             that      she     was        forced             to have             sex       with        former             Israeli         Prime



         minister            Ehud               Barack,                former             New          Mexico              Governor                Bill         Richardson,                   former          Democratic                      Senate



         Majority              Leader                 Sen.          George              Mitchell,              the       late     MIT        corsputer                 scientist           Marvin            Minsky,              billionaire



         Thomas                Pritzker                     of      Hyatt             Hotels,                hedge          fund          manager                  Glenn             Dubin,             MC2             model                agency

                                                                                                                                                                                                                 "prince,"
         cofounder               Jean                 Luc         Brunel,             England's                  Prince           Andrew,                 and         also      an      umiamed                                         "foreign


         president,"                                                                                                 chain."
                                   and               owner           of      "a     French             hotel                            Many              of these           accused                 men     have          issued            denials


         and      disclaimers                           stating              that          they        have             never          even         met          Giuffre.                  While            Dershowitz                    has      no



         knowledge                 of           the         truth       or        falsity         of    any         or    all     of    these         accusations,                    Giuffre              has     offered              no     proof



         other      than        her         own              uncorroborated                         word,           which          has       been         thoroughly                 discredited                 by     her      proven           lies



         about       the        Gores,                 President                   Clinton,             her      age,       the        absence             of    emails            naming             Dershowitz,                   and        other



         matters.


                         30.                     Perhaps                  one         of      the        most            prominent                 denials              to       Giuffre's                 fabrications                  is     from


         President              Bill            Clinton.               Giuffre's                  statements               -      some        under                          and      others           made           in    a 2011
                                                                                                                                                                oath,                                                                          Daily


         Mail       article            -    claimed                  that         she       was        on      Little       St. James               Island            with       former              President             Clinton:


                         Clinton                     was         present            on the          island           at a time            when            I was         also      present             on the          island        . .

                         . . Maxwell                          went           to     pick       up       Bill        in    a huge           black           helicopter                ...      Bill     had       the       Secret
                         Service                     with        him         and      I remember                     him        talking           about          what          a good           job     she       did...         We
                         all     dined                together               that       night.          Jeffrey           was      at the         head           of the        table.         Bill     was        at his        left.




                                                                                                                                   26




                                                                                                                           26 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                        INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 27 of NYSCEF:
                                                                                        RECEIVED  79      01/27/2020




                         I sat across                 from          him.           Emmy                  Tayler,             GMslaine's                       blonde        British            assistant            sat at my

                         right.          Ghislaine                  was        at Bill's                 left       and        at the        left        of     Ghislaine              there        were       two      olive-

                         skinned               brunettes                  who'd                flown                in      with        us      from             New           York....              Maybe             Jeffrey
                         thought             they         would             entertain                    Bill,        but       I saw         no         evidence              that      he     was        interested             in

                         them.              He and           Jeffrey            and           Ghislaine                    seemed            to have              a very         good          relationship.                   Bill

                         was       very          funny.



                         See,       EXHIBIT                      E.


                         31.                An investigation,                            and         records                obtained            pursuant                 to the        Freedom              of Information                    Act,


          concluded               that      President                 Clinton,                and         Al        Gore         and      his       wife          Tipper         Gore,            were       never           on Epstein's



          island,        in       direct          contradiction                          of        the           incredulous                   story            by       Giuffre.             A      statement                released            by


          President            Clinton              on July             8, 2019               directly                refutes           Giuffre's                claims          and       reads:


                         In     2002           and       2003,           President                   Clinton                took        a total            of     four      trips        on     Jeffrey             Epstein's
                         airplane:              one        to       Europe,               one            to      Asia,         and       two         to       Africa,          which           included               stops       in
                         connection                    with           the       work                of        the        Clinton             Foundation.                       Staff,          supporters               of      the

                         foundation,                  and        his      Secret              Service                 detail       traveled                on     every        leg      of every            trip.      He      had
                         one       meeting                with          Epstein               in     his         Harlem             office           in       2002,        and        around          the      same           time
                         made            one      brief         visit       to Epstein's                         New           York       apartment                     with      a staff         member               and      his

                         security              detail.          He's        not         spoken                to Epstein                in well               over       a decade,             and       he has          never
                         been          to    Little           St.       James             Island,                 Epstein's               ranch               in New           Mexico,             or his       residence
                         in    Florida.



                         See,          Statement                 from              President                      Clinton's               spokesperson,                         Angel             Ureña,             annexed
                         hereto          as EXHIBIT                           G.


                         32.                After          being              falsely               accused,                   Dershowitz                       assembled                travel          records,              credit         card



          statements,              phone             records,             and           other            documentation                         which             prove         that       Dershowitz                   could          not    have


          been      in    the      places             during            the      time              period             when          Giuffre               claims          to    have          had      sex      with          him.          These


          documents               were          inspected                for       authenticity                       by       former          FBI            Director          Louis          Freek.         When            Dershowitz


                                                                                                                                                                               "impossible"
          presented             this        documentation                          to     Boies,                 he      concluded                  that        it was                                        for      Dershowitz                 to


                                                                                                                                                                                           "wrong,"                                    wrong."
          have      been        where            Giuffre              claims             they         had           sex,       and      that        her         claims         were                                 "simply


         Nevertheless,                   Boies            and       his        firm           continued                    to persist               in     advancing                  Giuffre's            false       claims,              and   in



          submitting              perjurious                affidavits.




                                                                                                                                   27




                                                                                                                         27 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                            INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                       1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 28 of NYSCEF:
                                                                                         RECEIVED  79      01/27/2020




                          33.                Giiiffre            has      never        retracted               any        part      of her       accusations               against         Dershowitz,                eveï1the



         central         claim          that       she was               a minor         at the          time        she allegedly                 had      sex with           Dershowitz,                  a claim       which



         has       since        been           conclusively                     proven             to     be      false           by     Giuffre's           own        admissions                 and       employment


                                                                                                                          "pedophile"                                        rapist"                               molester"
         records.             Giuffre          continues                 to call        Dershowitz                   a                                and    "child                        and      "child


         despite          her     own          admissions                  and         her     own        records            that        prove        she was         an adult          at the       time       she falsely



         claims          to have             had         sex      with      him.



         Boies,          BSF        and         the           BSF's        Relentless                Defëmetion,                       Disparagement                    and       Tortious               Conduct


                          34.                Since             accusing            Dershowitz                        in     the        CVRA             Joinder         Motion              in     December                2014,


         Giuffre           and         her     lawyers                 at BSF,           along           with        Ransome                 and       Farmer,         have        repeatedly                and      publicly


         outside          of court             reaffirmed                 the     false        claims            against            Dershowitz,               directing           the      media          and      the   public


         to      the     allegations                     in     the       CVRA               Joinder             Motion                and       making            clear       that        they       stand         by        those


                                                                                                                                                                                clients'
         accusations               against               Dershowitz.                    The      full      scope           of Boies,             BSF,       and      their                        efforts       to promote


         media           coverage              of        false         accusations               against             Dershowitz                  through           confirming               and       repeating               those


         false         accusations                  to        members             of     the       media,            with          the      intention         that      they         publish          those         claims           to


         mass          audiences,               is not           yet     known           and       will         be the            subject        of    discovery             in this       case.      Boies         and        BSF


         have          been      a driving               force,          appearing              alongside                 Giuffre,           Farmer         and       Ransome              at press          conferences,
                                                   r

         and      providing              their           defamatory                statements                    to the          media.


                         35.                 Clearly,             Boies,          members                 of     BSF,            Giuffre,        Ransome              and      Farmer             have       engaged            in    a


         campaign               to maliciously                         disparage             and        attack        Dershowitz,                  and      over      the     years,       have       made          a number


         of      defamatory                   statements                   about         Dershowitz,                       either           on     their     own           accord,          or     speaking              as     one


         another's              agent.         For            example:


                                  a.         In response                  to Judge             Loretta           Preska's              ruling         disqualifying              Giuffre's            lawyers            at BSF


                                             from             representing               her       in     this       action,           Giuffre          issued        a statement                 which         referred             to




                                                                                                                           28




                                                                                                                  28 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 29 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020



                                                                "co-conspirator"
                       Dershowitz                  as a                                                  of      Epstein.           See,          New            York          Daily         News        article



                       containing                this      statement             annexed                 hereto         as EXHIBIT                        H.         Giuffre           went       on to state



                       "It     is no         surprise            that      Alan         Dershowitz,                     who         was          part       of       Epstein's             ecosystem               of



                       power           and     privilege,               is attempting                    to manipulate                     the      legal         system             in the      face     of the


                       serious          charges             I have            brought               against           him.        The           reckoning                of     accountability                 has


                                                                                                                appealed."
                       begun           and       today's              decision             will      be                                   ("Judge           boots             powerhouse                lawyer


                       David           Boies            from          case       pitting             Jeffrey            Epstein             victim               Virginia              Giuffre          against


                                                                                 Dershowitz,"
                       acclaimed               attorney               Alan                                            New        York           Daily       News,              10/16/2019)               Id     As


                       Giuffre's               authorized                    agent,           Boies              is     liable            for       these             false          and        defamatory


                       statements,                 which           they      either          drafted,             edited,         or approved.


                  b.   Giuffre           and       her      lawyers              at BSF             also         served          as a source                   for      a lengthy             New        Yorker


                       profile          of     Dershowitz                    published                   on      August            5,     2019,           and          upon          information               aild



                       belief,         falsely           confirmed               to the           article's           author,           Connie            Bruck,              that     Giuffre          had    sex


                       with          Dershowitz,                   intending               that      the        New       Yorker            publish               the      accusation,              which           it



                       did.See,             New          Yorker's             profile             of Dershowitz                   containing                   Giuffre's             false       allegations


                       against          Dershowitz                    annexed              hereto          EXHIBIT                   I.


                  c.   On or about                  July        31,     2019,         in     The         American               Lawyer,                 Boies         stated:          "[T]he       problem


                       is     that      [Dershowitz]                      believes            that         if    he     quacks             loudly           enough               and         outrageously


                       enough,              people          will        focus         on      what            he's      saying            and      not      the         underlying               conduct...


                       [H]e's          desperate                to     detract          attention                from       the      underlying                      accusation.              People          who


                       have          good      defenses               present         those          defenses.              Those           who          don't         engage           in ad hominem


                       attacks."
                                             and        "He's         attacked             everyone               who's           tried         to help          victims...              detectives            and




                                                                                                    29




                                                                                             29 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2       1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 30 of NYSCEF:
                                                                         RECEIVED  79      01/27/2020



                                                                                   people."
                         state         law       enforcement                                              See,          The       American            Lawyer              piece       containing               these



                         statements                 from         Boies             annexed                hereto           as EXHIBIT                    J.



                   d.    On or about                     July          19,     2019,            in    New             York        Magazine,              Boies           stated:         "This         is simply



                         more             evidence              of     how          desperate                   Mr.        Dershowitz                is to       distract          attention            from        the



                         evidence                of his         misconduct                  . . . Mr.                Dershowitz's                 misconduct,                   and      his    lies       about       it,


                         are         documented                       in      sworn           affidavits,                     sworn         depositions,                  and       contemporaneous


                         documents...                      I can           understand                 why         Mr.         Dershowitz              wants            to distract         attention            from


                                    facts..."
                         the                           The           article        also        went            on to state             a false       and        inflammatory                   comment              by

                                                                                                                                  Boies,'
                         Boies            as follows:                "'When               I informed                    Mr.                      Pottinger              says      in his       affidavit,            the


                         told        me that           while           he was             aware                of Mr.         Dershowitz's                reputation               for     running           naked


                         on beaches                  in Martha's                   Vineyard                    and      hitting         on students              and      girlfriends            of students,


                         he         was         disappointed                       to     learn            of        his      involvement                 with           someone               as      young           as


                         Virginia.'"                                                                                                             Talking,"
                                                       ("Alan                Dershowitz                         Cannot              Stop                                 New          York          Magazine,



                         7/19/2019)                  See,       New            York        Magazine                      piece       containing               these       statements                from       Boies


                         annexed                hereto          as E__XHIBIT                         K.


                   e.    On          or      about          July             17,        2019,             in      Vanity           Fair,         Boies           stated:          "Epstein's                former


                         employees                  said     in sworn                   depositions                   that     they        saw    Dershowitz                   at the     house         multiple


                         times            without           his            wife.        'This             Olga          woman              doesn't            exist.      Epstein's              barely            kept


                         women               around          who             were        over         25.        It's      a figment             of Alan's              imagination'".                  ("As        the


                                                                                                                                                                          Impact,"
                         Jeffrey             Epstein            Case           Grows,                Manhattan                    and      DC      Brace          for                           Vanity         Fair,



                         7/17/19)               See,       Vanity              Fair        piece               containing               these        statements             from          Boies         annexed


                         heeeto            as EXHIBIT                         L.




                                                                                                           30


                                r                                                                                                                                                                                            ..


                                                                                                30 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                         INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 31 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




                  f.   On or about                July         7, 2019,               outside            the      Manhattan                  federal            courthouse,              Boies         stated:



                       "Virginia               sued          Ms.         Maxwell                in        the          Southern               District             of     New          York         for      her



                       participation                 in    the       sex     trafficking.                 She          is currently                 suing         Alan       Dershowitz                for   his


                                                                                                                                    trafficking."
                       participation                              in                  the                  sex                                                                (available                      at:


                       https://alobalnews.ca/video/5472236/attorney-for-alleged-eastein-victims-



                       comments-on-orince-andrew).



                  g.   On or about                July        5, 2019,                in the        Miami              Herald,              Boies         stated:         "It's      very       dangerous



                       to    take     one        position               publicly             and         another            position               in    court.           Eventually,             both       the


                       public        and        the       court         figure           out    that           you're          lying          and         you      lose       your       credibility             in


                       both      forums           and        that's         what         he has          been                        -                   to take         one       position
                                                                                                                       doing              trying                                                  publicly


                                                                        - and                                           clashing."
                       and      another           in      court                       they      are       now                                      ("Dershowitz                    v. Boies:        Jeffrey

                                                                                                                                           Goliaths,"
                       Epstein            case        unleashes                 war      between                 two       legal                                    Miami           Herald,         7/5/19)


                       See,     Miami            Herald            piece          containing               these          statements                    from      Boies           annexed         hereto         as


                       EXHIBIT                  M.


                  h.   On or about                April           16,       2019,        Giuffre               was        quoted            in the        Miami           Herald            as saying:           "I


                       know         that        standing               up    for       myself            and          others         will      cause            Mr.       Dershowitz               and       Mr.


                       Epstein            to    redouble                their         efforts        to        destroy           me         and         my      reputation.             But       I can       no


                       longer        sit by          and      not       respond.               As     my complaint                          shows,           my       abusers         have       sought          to


                                                                                                                 lies."
                       conceal         their         guilt        behind           a curtain              of                   As        Giuffre's             authorized             agent,       Boies         is


                       liable       for        these         false          and       defamatory                      statements.              ("New              Jeffrey           Epstein         accuser


                                                                                                                        Dershowitz,"
                       goes      public;             defamation                   lawsuit            targets                                              Miami           Herald,             4/16/2019).



                       See,     Miami            Herald            piece           containing                  this     statement              from            Giuffre            annexed        hereto        as


                       EXHIBIT_N.




                                                                                                    31




                                                                                             31 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 32 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




                  i.    On      or      about         December                        22,       2018,         Boies            was         quoted             in    The        Harvard              Crimson              as


                                                                                                                                                        himself,'
                        saying:           "'Mr.             Dershowitz                          should          be       ashamed                  of                            Boies         wrote.             'I     am


                        ashamed              he       is    a member                       of    my       profession...                     Harvard                should         be       ashamed              of      his


                                                                  it,'                added."
                        association               with                         he                        ("Epstein                  Allegedly                 Directed            Second              Woman               to


                                                                                                                                                                                State,"
                        Have         Sex      with           Harvard                  Prof.        Dershowitz,                      Court          Documents                                    The       Harvard



                        Crimson,              12/22/18)                        See,       Harvard             Crimson                 piece            containing               this       statement                  from


                        Boise         annexed               hereto              as EXHIBIT                       O.



                  j.    On or about                 December                        18,     2018,          in the        New           York        Daily           News,         Boies          stated:         "Alan


                        Dershowitz's                       absurd              attacks...           are         consistent                 with         his        pattern        of      attacking              every


                        lawyer          who         has      represented                        women            who          have         accused             him        of    sexual         abuse...               This


                        is simply             a pattern                   where            he     thinks          if    he     is loud            enough              and       crazy        enough             it will


                                                                                                          done."
                        distract         attention                from              what         he's                          ("Second                woman              claims           billionaire                perv


                                                             'directed'                                                                                  Dershowitz,"
                        Jeffrey         Epstein                                        her        to have              sex     with        Alan                                         New           York       Daily


                        News,           12/18/2018)                       See,        New          York          Daily          News          piece            containing               these         statements


                        from         Boies        annexed                  hereto           as EXHIBIT                         P.


                  k.    On November                         28,      2018,            the        Miami           Herald             published                 an interview                 with        Giuffre           as


                        part       of     lengthy                 article             discussing                  the         preferential                 treatment                  Epstein            allegedly


                        received             from           the          criminal            justice            system.             See,      Miami                Herald         piece         re:     Epstein's


                        alleged          preferential                      treatment                annexed                  hereto          as        EXHIBIT                   Q.       Giuffre            and        her


                        lawyers          provided                 the          reporter,           Julie        Brown,              with      a copy               of her       sworn         declaration                 in


                        the     CVRA              action,                which,           unlike          the      CVRA               Joinder            Motion,               remained               under           seal.


                        The        article        quoted                  at    length            from          Giuffre's              declaration,                   including              publishing,                  in



                        particular,             the        details             of her           accusations                  against         Dershowitz.                       This     was       not     the         only     .




                                                                                                         32




                                                                                                 32 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                          INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 33 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




                         time        that           Giuffre         and           her       lawyers              provided                    sealed         court            records         to the        media.           Later,


                         in July           2019,            in anticipation                          of an order                  by         the     Second              Circuit           unsealing              documents



                         in the           related           Giuffre               v. Maxwell                     case       -                               the                             gun      Churcher              emails
                                                                                                                                 including                             smoking


                         referenced                    above             -        Giuffre's               lawyers                  at        BSF          supplied                Brown            and        New        Yorker



                         reporter                   Connie              Bruck                with         selected                 documents,                          still      under           seal,       which           they


                        perceived                    as favorable                      to Giuffre.                Dershowitz                        was         thereafter             pressured              by     reporters


                        to provide                    emails            and            other         evidence                   establishing                     his     innocence                even        though          they


                        remained                     under         seal,           which              Dershowitz                        refused                 to     do.      For        example,           Brown             in     a


                         series           of     emails            sent       on        September                      5, 2019,               pressured                  Dershowitz                  to release             sealed


                        material                    regarding                 emails                 from             Ransome                      in     which                she      made            fantastical           . and


                         outrageous                       claims             of        having            sex           tapes            of     Hillary                 Clinton,             Donald            Trump,            Bill



                         Clinton,                and        Richard                Branson,                  stating             in      sum            and          substance              "Alan,         you       can      send


                         them.            There            are     many                documents                  floating                   around              in     this      case,        so I'm         sure      nogne


                                                           you."
                        will         go     after                        Dershowitz                      refused                 to fall           into       this       trap        and     declined             to send        the


                         emails.               In     these        emails,                  Brown            admits               that         "They've                 [Boies,            BSF,         Ransome              et al]


                        acknowledged                             that        she            sent      them             and         that            they         contained                  information               that       was


                        false."
                                               See,         Brown                  and          Dershowitz                         emails                 re:         Ransome                annexed               hereto            as


                        EXHIBIT                        R.        Brown              has        confirmed                    that         Giuffre                told      her        in their        interview              which


                        led       to       the        publication                      of      the       November                       28,         2018             Miami            Herald            article       that       she



                        (Giuffre)                   had     sex     with            Dershowitz.                        In a videotaped                           interview              that      the    Herald          posted


                        to     its     website                as part             of     the        story,            "Giuffre                deseribed                 how          Epstein            and       [Ghislaine]


                        Maxwell                     began                                          her       -        not       just          to        perform                                      but      to
                                                                    grooming                                                                                                   massages,                              sexually

                                                                             others[,]"                                                                                                                              royalty."
                        pleasure                    them         and                                     including                    "politicians                     and        academics                and




                                                                                                                 33




                                                                                                     33 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                   1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 34 of NYSCEF:
                                                                                     RECEIVED  79      01/27/2020



                                                                                                  "academics,"
                                     When               she        mentioned                                                      the        video          showed                 a picture              of       Dershowitz.



                                     Giuffre                and      her        lawyers            at BSF,            and        their       co-counsel                 working              with        Boies         and      BSF,


                                     were             the     sources            of this           publicätion                   Upon          information                    and       belief,         before                       her
                                                                                                                                                                                                                       filing


                                     Complaint                     against           Dershowitz                    in this        action,            Giuffre,           Boies           and       her     lawyers             at BSF



                                     and/or             their         co-counsel,                   provided                an     advance              copy           to     Brown             to     induce          Brown           to



                                     publish                a story         about           the     lawsuit            on the            same         day        it was        filed,        April           16,    2019.        See,


                                     EXHIBIT                       N.      In    a statement                  issued             that       same        day       outside            of      any        legal       proceeding


                                     and         published                 in the          Miami            Herald           and           other      news         outlets,             Giuffre            stated:        "As        my


                                     complaint                     shows,            my abusers                  have        sought            to conceal               their        guilt        behind            a curtain         of


                                     lies.            My      complaint                   calls      for     the      accounting                   to which             I, and          their         other        victims,          are


                                     entitled."
                                                                   Id.      This           statement                 was         later       provided              to        the     television                 program          The



                                     View,              which            read        it    on      air     during            an       appearance                  by        Dershowitz                  on      that     show         on



                                     May          2, 2019.                 See,        screenshot                of     YouTube                 video            showing             Alan            Dershowitz's                May


                                     2,      2019            appearance                    on      The       View           annexed                hereto          EXHIBIT                      S.     Giuffre           accusing


                                     Dershowitz                      out        of    court         of      being           one       of     her      abusers               is false         and        defamatory,                  and


                                     Boies             and        BSF,          as agents            for      Giuffre,                and      who      drafted,              edited,           and/or          approved             the



                                     defamatory                      statements,                  are      liable.


                      36.            Upon               information                       and      belief          Boies,               BSF,         Giuffre,               and      possibly                  Ransome               and



         Farmer,           have     made              other        defamatory                     statements                and         engaged             in    further           tortious             conduct            -within


         the     statute      of    limitations-                    that        Dershowitz                   intends             to      uncover                                                        and        through           the
                                                                                                                                                            during            discovery


         unsealing           of    documents                  in     collateral             matters.


                      37.            In      any            event,         the       accusations                   agaiñst              Dershowitz                 are        patently                false.       Dershowitz


         never       met      Giuffre            or     Ransome                  and       never           had        sex     with          them,        nor       has        he     ever         met          Farmer.          As    to




                                                                                                                      34




                                             r
                                                                                                              34 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                  INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                       1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 35 of NYSCEF:
                                                                                         RECEIVED  79      01/27/2020




          Giuffre,           whose              allegations                  against           Dershowitz                     seemingly                     have          propelled              other      false           allegations



          from       BSF          clients:            prior        to meeting                 lawyers              at BSF,             Giuffre               -     in accounts              she     gave         to the                     her
                                                                                                                                                                                                                                  FBI,


          best                          her                                 and       a journalist                 with            whom              she         had      a close                                       -     had        never
                     friend,                       boyfriend,                                                                                                                              relationship


          included               Dershowitz                   among           the         individuals              she was              allegedly                  trafficked            to by       Jeffrey            Epsteina             To


          the    contrary,               she        wrote       emails,              a manuscript,                   and            other       material                 that    made        it clear           that        she     did     not


          have        sex        with         Dershowitz.                    She      has       told      numerous                    provable                   lies     about       her        age,     who          she        has     met,


          whether              she       had          emails         concerning                   Dershowitz,                       and        other             fabrications,              in     addition             to     her        false



          accusations                   about          sex      with         Dershowitz.                      In    the       years            since             Giuffre's           original            accusation                 against


          Dershowitz                    in      the      CVRA                Joinder             Motion,             BSF              and           their         clients         have        repeatedly                    reaffirmed,


          incorporated                   by        reference,               and      otherwise                affirmatively                    republished                      to new       audiences                 the     false       and



          defamatory                    claims          made           in     that          filing,       which,               in     turn,           have           been        republished               in     the         media          on


          countless               occasions,                 and       in    particular                over        the        past       year          as public                interest         over      the         Epstein            saga


          has      intensified.


                         38.                  In      addition,              upon           information                   and         belief,               Boies,           BSF,      Giuffre             and         others,            have


          spoken            to     reporters,               repeating                the       substance                 of    the        defamatory                      allegations              on      an     off-the-record



          basis,       in        order         to     promote                the      further           dissemination                          of     a false             narrative           regarding                Dershowitz.



          Boies,        BSF,            their         agents,          Giuffre              and       their        other            clients,           have             undertaken           these         actions             to    enrich


          themselves                 financially.                  Their           lies     concerning                Dershowitz                        have            caused        tremendous                  damage                to his


          personal               and         professinnM                                                his                                 his        health             and       caused          him          emotional                 and
                                                                            reputation,                            business,


          physical           pain            and      suffering.              Through                 these        counterclaims,                           he seeks             to hold          Boies,         BSF,          and        thdir



          clients,          accountable                  for       that      damage.




                                                                                                                              35




                                                                                                                   35 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                            INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                        1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 36 of NYSCEF:
                                                                                          RECEIVED  79      01/27/2020




         Boies        and       BSF          Have            Violated                 New          York         Judiciarv               Law             Q 487


                        39.                Dershowitz                     is one            of     several            individuals                   injured              by     a scheme              employed                  by      Boies,


         BSF        (and         their           co-counsel,                    including                 Edwards,                  Cassell,              and           Pottinger,              and         agents            as       defined



         above),          and       the      BSF          Clients               in    which           they           have      targeted                 prominent                 individuals                   with        extortionate


         settlement              demands                 premised                    on    wrongful                  bad-faith              threats           of     salacious                legal        allegations.                 In this


         regard        they       have           acted       in a manner                     akin        to an enterprise,                         and       have        conspired               together              in furtherance


         of    an extortive                 scheme                that     has        claimed               Dershowitz                   as a victim                     and       caused          him          irreparable               harm


         and      damages.                Furthermore,                     by these               actions,            and      by     advancing                    the     false        claims         against              Dershowitz,


         and      suborning                the     perjury               of Giuffre               and       others,           and      by         the    very        virtue            of the      filing            of actions,              both


         the     within          complaint                   to     which                 Dershowitz                   is     answering                  herein,              and       the      Giuffre               v.    Dershowitz


         matter        based             upon        causes          of action                   under         New          York        law,            and     the        suborning              perjurious                  allegations


         made         therein,            Boies          and        BSF          and        their        co-counsel                  have           violated               New         York        Judiciary                 Law        § 487,


         which         reads         in pertinent                  part         as follows:


                        An       attorney               or    counselor                    who:          (1)     is guilty             of        any      deceit           or     collusion,               or     consents              to     any
                        deceit            or collusion,                  with         intent         to deceive                the     court            or any           party;         is guilty          of a misdemeañor,
                        and         in     addition            to        the     punishment                      prescribed                 therefor               by      the      penal         law,          he     forfeits          to    the

                        party            injured         treble           damages,                  to be recovered                         in     a civil         action.


                        40.                Specifically,                   BSF             and      their        co-counsel                 and         agents,            deliberately                advised               their      client,


         Giuffre,          a woman                 who         has        alleged             that        deceased                 billionaire                Epstein             sexually             trafficked               her      while


         she     was      underage                 to    several               high-profile                    men,         to falsely              identify               Dershowitz                 as one            of the         men        to


         whom          she       was         sexually              trafficked                 by      Epstein.               Evidence                   consisting                of    written            correspondence                         to


         which         Giuffre             was          a party;           recorded                 phone             calls        between                Dershowitz                    and       Giuffre's                 close        friend


         Rebecca            Boylan               (hereinafter                   "Boylan");                     and      a sworn                  affidavit            of      Anthony             Figueroa                  (hereinafter



         "Figueroa"),                    Giuffre's             boyfriend                    for     the        time         period           during            which              she     alleges            she        was          sexually


         trafficked            by        Epstein,            show              that       Giuffre              did     not     identify                 Dershowitz                     as one         of    the        men        to    whom



                                                                                                                              36




                                                                                                                      36 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                     1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 37 of NYSCEF:
                                                                                       RECEIVED  79      01/27/2020




         she      was                             sexually                 trafficked                by      Epstein            prior         to      retaining              Boies         and      that       she        ultimately
                            allegedly


         named           Dershowitz                  in        court         filings          (CVRA                motion)              on      December                     30,     2014         at the        behest            of    her



         attorneys,               including               Boies            and         BSF.          As       discussed                 supra,           Giuffre              communicated                      with         reporter



         Sharon            Churcher,            who             suggested                that        she      name          Dershowitz                    in     her      book         manuscript,                yet       still,      she



         did      not      make           any        allegations                     regarding               sex     with           Dershowitz.                    Likewise,                  Giuffre          did        not        name



         Dershowitz                  as    someone                   she       allegedly               had         sex     with           when           interviewed                  by      the       FBI.      Despite               this



         evidence,              Boies,        BSF          and         their         co-counsel,               have         filed         court        proceedings                   and       documents,                  including


         in New            York       as against                 Dershowitz,                    that       are      based           on these             false         allegations.



                          41.             Boies           and        his       co-counsel,                 have          used       BSF            in order        to        advance           a pattern             of     extortive



         conduct,            of     which         Dershowitz                         complains                of    herein.             BSF           continues               to     act    as a conduit                   for       Boies



         and      the      aforementioned                        co-counsel,                    agents,            and      clients,            to     advance               their         scheme           and      conspiracy,


         in    a manner               akin        to       an        enterprise.                Although                  BSF        is       a Limited                 Liability              Partnership                 law         firm



         registered             in New          York             with          its    principal              place         of     business               at 55 Hudson                      Yards,        20th        Floor,            New


         York,          New         York        10001,               it maintains                    and      operates              offices             across          State         lines       and       internationally,



         maintaining                  offices             in      Albany,                New              York;           Armonk,                  New           York;             Fort        Lauderdale,                   Florida;



         Hanover,               New          Hampshire;                        Hollywood,                     Florida;              Las         Vegas,            Nevada;                  London,             England;                 Los



         Angeles,               California;                Miami,                Florida;              Orlando,                 Florida;              Palo        Alto;            California;              San        Francisco,



         California;               and       Washington                        DC.        BSF             conducts               substantial                 business              through            the       State        of        New


         York,          including:            marketing                    and       advertising               its legal            services             in the         State        ofNew           York;        maintaining


         three       separate              offices             out      of       which          it     did        business              in      the      State          of     New          York;          negotiating                  and



         entering           contractual                relationships                     to advocate                 for        clients         in the         State         of New           York;         and       advocating


         for     clients        in the        State        of New                York.          BSF        has      engaged               in,      and       its activities                have     affected,              interstate


         commerce                 because,             as a multi-state                         and        international                     law       firm,      its        activities           involve            commercial




                                                                                                                           37




                                                                                                                   37 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                    INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                          1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 38 of NYSCEF:
                                                                                            RECEIVED  79      01/27/2020




          activity            across          state         lines         and       the        use      of     interstate             wires      for,       among               many        other         purposes,              making


          court       filings          in the            various             federal           and      state         cases       in which            it serves             as counsel.             At        all times         relevant



         hereto,             BSF           acted         for      or    on        behalf          of    Boies,          BSF           co-counsel                   and      BSF       Clients            in     undertaking               the


          acts       and/or           omissions                 alleged                 herein.         BSF           has     availed         itself          of     courts        located          in the           State       of New


          York          to    file     actions             in which                 the       false        allegations                against          Dershowitz                  have         been          made           (including


          but     not        necessarily                 limited             to, the          instant          action         Boies       v. Dershowitz,                        Giuffre         v. Dershowitz,                   Giuffre


         v. Maxwell,                   Farmer               v. Estate               of Epstein).


                             42.              The          root         of        the     allegations                  against          Dershowitz                       evidence            a rot        that        continues             to


         fester.         On information                           and        belief,          the      inclusion             of the      accusations                     against          Dershowitz                 in the       CVRA


         motion              was       part         of    a broader                 conspiracy                 by      Boies,          BSF,      their             co-counsel,              agents            and     their      clients,


         to     subvert              the    judicial              process               for    the      purpose              of     making            false         claims         against          Dershowitz                   so as to


         make           a public             example                out       of him,             and        extort         private       settleñieñts                   from      other,        wealthier              individuals


         associated                  with          Epstein.             Giuffre               asserted           in her           CVRA          motion               that       she    had       been          sexually           abused



         by       "many              other          powerful                  men,            including               numerous                prominent                    American              politicians,                 powerful


                                                                                                                                                                                                                               leaders,"
         business              executives,                     foreign             presidents,                 a well-known                     Prime              Minister,           and       other          world


         but        publicly               identified                  none         of        them,          with       the         exception             of        Dershowitz,                  British            Royal          Prince


                                                                                                                                                                   Brunel.4
         Andrew,                and         a French                modeling                   agency           executive,               Jean         Luc                              It was            only        after      she       met


                                                                                                                "pressured"
         her      lawyers              at BSF,             and         co-counsel,                   who                                  her     to falsely                accuse          Dershowitz,                    suggesting


         to her         that         she     could             make                                                   so. This          is part         of the            scheme                                               their      co-
                                                                             money             by      doing                                                                               by    Boies,             BSF,


         counsel,              and         their         clients,            to    accuse            Dershowitz                   as part        of     a larger             conspiracy              to        extort         monetary


          settlements                 from          Dershowitz                      and        others          in positions              of wealth                  as described                herein.




         4                                                                                                   men"
              She     privately               named               these           "powerful                             to her         lawyers            and         in    sealed         depositions,                 but      not
         publicly.


                                                                                                                               38




                                                                                                                       38 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                    INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                        1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 39 of NYSCEF:
                                                                                          RECEIVED  79      01/27/2020




                           43.                Subsequent                       to      Giuffre             naming             Dershowitz                  as     one      of       the      men          to     whom              she      was



          sexually           trafficked,                   an independent                           investigation                  with     respect             to her         claims             undertaken                 by     former



          FBI       Director                  Louis             Freeh            concluded                   that      "...        the     totality             of     the       evidence                found              during           the


                                                                                                                                                                      Dershowitz."
          investigation                    refutes               the         allegations                   made          against           Professor                                                    See,        Freeh           Report



          annexed            hereto              as EXHIBIT                          T.     Dershowitz                   also      went         to the         United           States          Attorney's                  Office         and



          the     District              Attorney's                    Office           in     Manhattan                in     order        to    stress         the      falsity          of      the    allegations,                   invite


          investigation                   into       the         false       allegations                perpetuated                 by     Giuffre              and      her     attorneys,                  and     to affirm            lack


          of    culpability                in      light         of the          false        allegations              made           against         him.


                           44.                Boies,             who           in      recorded              conversations                  with          Dershowitz                     explicitly                acknowledged,


          based          on Boies's                 review                 of Dershowitz's                      travel        records,            that     Giuffre             could           not      possibly            have          been



          sexually           trafficked                    to        Dershowitz                 at the         times          and       places        she        has      alleged,              nonetheless                  pressured


          Giuffre           to     continue                 to        publicly              name            Dershowitz                in    order          to     create           leverage              with         which           Boies


          could          extort          settlement                   demands                 from          other      high-profile                men          under          the       threat         of     Giuffre            publicly


          naming            them          also.        In        doing           so,      Boies,           BSF,       and       their      co-counsel,                   knowingly                   suborned               perjury           on


         the      part     of Giuffre,                 and           did     so with           the     purpose              ofrendering                  Dershowitz                  an example                    of the     potential


          damage             that          Boies,                BSF,            and        their          co-counsel               and          aforementioned                          clients,             could          do      to      the


          businesses               and          reputations                   of targets              of his         extortionate                scheme.


                                                                                     Boies'
                          45.                 In     response                 to                      and          BSF's        bad-faith             and        wrongful                 inducement                   of     Giuffre's


          false      claims              against            Dershowitz,                       Dershowitz                   commenced                  an       ethics          complaint                agaiñst          Boies            with


                                                                                                                                                                Boies'
         the      hope           that      doing                so     would           result         in      an    investigation                  into                         and        BSF's              misconduct                  with


         respect           to Giuffre's                    allegations                    against           Dershowitz.                  Boies      and         BSF        sought              to pressure               Dershowitz


         to withdraw                    his      ethics              complaint              and       the      corresponding                     investigation                   into       his      ongoing             scheme              via


         threat:          upon           information                       and      belief,          that     he would              find        another              woman           to accuse                 Dershowitz                  as a




                                                                                                                              39




                                                                                                                     39 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                 INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                           1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 40 of NYSCEF:
                                                                                             RECEIVED  79      01/27/2020




         participant                  in     Epstein's              alleged        sex      trafficking                   activities                if     Dershowitz                  did      not        drop          the         ethics


                                                                                                                              Boies'
         complaint.                  After         Dershowitz                 refused        to       yield         to                         and         BSF's           threat        by     dropping                     his    ethics



         complaint,                   Boies          and      BSF        followed            through                 on        the         threat          by     filing          dubious             affidavits                   of    two



         women            alleging              Dershowitz's                   participation                  in Epstein's                    sex         trafficking.


                          46.                 The     first      of these         affidavits             was         that        of Maria                 Farmer           whom             Epstein          had         employed


         as security                 personnel             at his      Manhattan             residence.                   In her            affidavit,            Farmer            claimed            she had                observed


         Dershowitz                    frequenting               Epstein's            Manliattan                    residence                 and,         more          specifically,                that       she          had        seen


         Dershowitz                   entering             an area       of the         residence               where                she knew               several            underage           girls          were          located.


         As      had      been             well-established                   at that      point         by     the           record          in previous                  cases        arising            out     of        Giuffre's


         claims          regarding                  Epstein's           sex      trafficking,                 the     times                at which              Farmer           claimed             to     have            observed


         Dershowitz                   and       the     entire        time       period         for      which                she      was        employed                 by      Epstein         both           predated                the


         time       Dershowitz                   even         met     Epstein.          Boies,          BSF          and        their         co-counsel                 and       agents,        were           aware              of this



         fact,      and     filed            Farmer's            affidavit.           To     date,        Boies,               BSF          and          their     co-counsel,                 continue                 to     advance


         the     false      claims             of Farmer              despite         having           the      aforementioned                              knowledge                  regarding             her         perjury.


                         47.                  Significantly,              allegations              gratuitously                       and      maliciously                     made         against          Dershowitz                    by


         Boies,          BSF          and      Farmer           v ere recently               stricken               from             the     complaint                 filed      by    Farmer             in the            Southern


         District          of        New        York,         where           Judge        Naomi              Reice            Buchwald,                    in    her      December               23,        2019              decision



         wrote,          "Having                considered               the      several             letters            on      this        issue...            the       Court            exercises             its        authority


         pursuant           to Federal                  Rule        of Civil       Procedure                  Rule            12(f)(1),             to strike            sua      sponte        the        aforementioned


         language...                  the      allegation             is neither           material             nor           directly          pertinent                to any         claim         or     defense                in this


         action."
                           See,            Judge       Buchwald's                decision             annexed                  hereto          as EXHIBIT                         U.


                         48.                 The      second          of these          affidavits              was           that      of Sarah             Ransome                who        claimed             that            she had


         engaged                in     sexual           activity          with        Dershowitz.                        At      the         time           of    her          affidavit,          Ransome                         had     an




                                                                                                                     40




                                                                                                              40 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                       1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 41 of NYSCEF:
                                                                                         RECEIVED  79      01/27/2020




          established               record             of fantastical                   lying:        (a)      she had            previously                 contacted                the        New           York         Post      falsely



          claiming               that         she      had        sex        tapes         of     Hillary                 Clinton,            Bill        Clinton,            Donald                   Trump,              and     Richard



          Branson                which              she       later          admitted               she        had          invented;                  (b)      she       claimed                 she         was          targeted           for



          assassination                      by     Hillary            Clinton           and      the       CIA            and       that        she     was       working                 with         the        KBG        to prevent


                                                          "pedophiles"
          the     election              of two                                           who         were            running            for        president;             and        (c)        she      had        also     previously



          falsely          represented                    to the        New            York         Post        that        Dershowitz                    was       her      lawyer               in     a fictitious              pending


          lawsuit          against                a man          she    met       on       a dating             website              for     wealthy              older       men           seeking                younger          women


          who        were         willing             to exchange                 intimacy               for        payment.                Upon          information                     and     belief,           Boies         and      BSF


          were        aware             of     Ransome's                 admitted                history             of     fabricating                sexual          encounters                      with        prominent              men,


          and       of her        history             of      fabricating               her      relationship                    to Dershowitz,                        and        filed      Ransome's                     affidavit.             In



          fact,      Miami              Herald             reporter            Julie       Brown               in    an email               to      Dershowitz                stated             in     regard         to the           emails


          from       Ransome                   to the         New        York          Post:         "They've                 [Boies,              BSF,      Ranseme                      et al]        acknowledged                       that


                                                                                                                                                                   false."
          she       sent     them              and        that        they       contained                  information                       that        was                         See,        EXHIBIT                    R.    To       date


          Boies            and          BSF            continues                 to        advance                  the       false           claims              of      Ransome                       despite             having            the


          aforementioned                          knowledge                  regarding               her       perjury.



                           49.                 The         perjurious                  affidavits               and          false          allegations                regarding                      Giuffre,             Farmer            and


          Ransome                were             contained               in     filings          made              within           the         State       of     New            York,              and/or          within            filings


          premised               upon          the     law        of the         State        of New                York,        and        filed       by     Boies         and          BSF.          The        common               thread


          between            the             three:        all     three         of      the      false             accusers,               Giuffre,              Ransome                  and          Farmer,             make           their


          seeüsation               against             Dershowitz                                after                       meet          their        attorneys             at BSF              -     who         have         suborned
                                                                                      only                     they


          perjury          and          have          submitted                these         false        allegations                  and         statements                in     the      State            of    New          York        and


          elsewhere.




                                                                                                                             41




                                                                                                                    41 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                   INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                     1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 42 of NYSCEF:
                                                                                       RECEIVED  79      01/27/2020




                         50.               As        discussed              supra,           Boies,         BSF,             their           co-counsel,                  and/or          their         clients          engaged            in


         extortionate                conduct              with         respect             to     billionaire                   owner           of    Victoria's                Secret             and         former          Epstein


                               Leslie           Wexner.                                on or about                    December                                  soon        after                          BSF       and     their        co-
         associate,                                                   Indeed,                                                                   2014,                                 Boies,


         counsel,          suborned                   Giuffre          to falsely               make        a public                example               out        of    Dershowitz                    by     falsely        ñãGiing


         him       as one        of the          men to whom                         she     was        trafficked                 by        Epstein,           they        reached              out       to Wexner               with         a



         "shakedown",                      according                 both      Wexner's                 wife          and       his      counsel,              John         Zeiger          (hereinafter                   "Zeiger").


         The       shakedown                    was           premised               on     allegations                    by      Giuffre               against            Wexner                that        were         similar         in


         substance             to those               false      allegations                she had            just        publicly             made           agaiiist         Dershowitz                     at the       behest         of



         Boies,       BSF        and          their      co-counsel:                  the       clear      implication                   was         that       if Wexner                 did     not      pay       a settlement,



         Boies,       BSF            and       their          co-counsel,              would             also         name             him      publicly              in    court          filings            alleging         that       he,


         too,      was         one       of     the       men          to      whom              Giuffre          was             sexually               trafficked             by         Epstein              while         she       was


         underage.             Boies,           BSF           and     their      co-counsel,                   made             this     settlement                  demand           despite              that,      as seâsoiled


         and      well-regarded                       attorneys,              they        had      reason             to     know             that       the     claims            they          were         threatening               that


         Giuffre         could          make            against            Wexner               were       barred            at the          time        by     the        Statute         of Limitations.


                         51.               Beyond               implicitly             threatening                    that        Giuffre            could           make       time-barred                      claims         against


         Wexner           alleging              that      he had             sexual         intercourse                    with         Giuffre           on     multiple             occasions                  while        she       was



         underage,             Boies,           BSF           and     their      co-counsel,                   further             suggested                to Zeiger              that         Giuffre          would         include


         a specific             detail          in      her      public          allegations                   that          Wexner                had        deliberately                 instructed                her      to      wear


         Victoria's             Secret          products               during          the        sexual         encounters                     she       would            allege          took         place        between              her


         and       Wexner.            Both             Wexner's                wife         and         Zeiger          characterized                         these         overtures                for      a settlement                by

                                                                                                         "shakedown"
         Boies,       BSF            and        their          co-counsel,                  as     a                                          when            they         separately                recounted                same         to


         Dershowitz.                  Subsequent                      to       shaking              down              Wexner                  on      time-barred                    allegations,                    for       reasons



         unknown,              Boies,           BSF            and     their      co-counsel,                   ultimately                    never         made           public          filings            naming          Wexner




                                                                                                                        42




                                                                                                                42 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                          1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 43 of NYSCEF:
                                                                                            RECEIVED  79      01/27/2020




          as one          of the            men to whom                      Giuffre           was        sexually               trafficked.              Boies        and      BSF's             co-counsel                 Edwards


          also       stated              that     Wexner              did     nothing             wrong,          despite              Giuffre's              testimony              that       he did.         One          can     draw


          a reasonable                      inference             that      a settlement                 was      paid         under         threat           of exposure,                or,     that        BSF      recognized


          that      Giuffre's                   allegations              were        false        and     lacked            credibility,                yet    continued              to press            forward             with        her


          salacious                 claims             against          other       prominent               men,           including              Dershowitz.


                           52.                   The         lengths         that        Boies,         BSF       and         their      co-counsel                 will      go to in order                   to perpetuate                    a


          false       narrative                  of     accusations                 in     furtherance                of      their      extortive                scheme,            of     which             Dershowitz                 is a


                           has            been          exemplified                          recent                                                           the      actions            of                     BSF          and         co-
          victim,                                                                    by                     reporting                 regarding                                                  Boies,


          counsel              Stanley                 Pottinger.            Boies,            BSF        and         their          co-counsel                have        engaged               in      a plot         to    procure


          illicitly-obtained                            data,       images                and/or          video            purporting                to       show           other          prominent                  individuals



          engaging                  in     sexual            activity         with         alleged         underage                   victims           of     Epstein's             sexual            trafficking                from          a


          self-avowed                      hacker            known          only         pseudonymously                          as Patrick              Kessler           (hereinafter                  "Kessler")                for    the


          purpose              of        extracting              lucrative            settlements                from          the      individuals                 portrayed             therein.


                           53.                   As      has     been        widely            reported           in the           media,           including                extensively                 by     the    New           York


          Times           in        an     article           published              on     November                   30,        2019        entitled             "Jeffrey         Epstein,               Blackmail                 and     a


                                                  List,'"
          Lucrative                  'Hot                         Boies         collaborated                    with          Pottinger5,                to    acquire           a large              archive           containing


          Epstein's                 personal                 communications,                         financial              records,              and     thousands                of       hours         of     footage             from


          secret          surveillance                       cameras            set       up       in    the      bedrooms                   of     Epstein's                various             properties              where            he


          entertained                    high-profile                 guests.         Annexed              hereto             as EXHIBIT                      V     is the     New             York       Times          article          re:



          Kessler,             Boies              and        Pottinger.             This       archive            would               come        from         Kessler,            who           represented                 to     Boies


          and       Pottinger                   that     he     had       obtained             the       data     contained                  therein           by     hacking             into        Epstein's              overseas




          5
              Pottinger              has         acted         as co-counsel                   to BSF           for     the       Epstein           Accusers,                and      as discussed                    previously,
          was       the    attorney                    who      brought             BSF        on       as co-counsel                   to Giuffre              in 2014.


                                                                                                                            43




                                                                                                                 43 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 44 of NYSCEF:
                                                                                        RECEIVED  79      01/27/2020




          servers,          and         that       the         surveillance                  footage              within               contained                  explosive               images           of     prominent                men


          engaged               in     sexual            acts        with       alleged             victims                 of        Epstein's              sex         trafficking.                 Supposedly                  included


          amongst                several                other         prominent                    individuals                         displayed                   in      this         surveillance                    footage            was


          Dershowitz.                   The        photograph                   Kessler            provided                  to the            New          York           Times          that        he purported                 to be         of


          Dershowitz                   was        of    an elderly              person             other          than           Dershowitz.


                          54.                   Boies      and        Pottinger               met         and         corresponded                         with         Kessler           extensively                  with      regard          to


          the    hacked               Epstein            archive,             and       reporting                 on     the          subject          has         exposed              that         it had       been          Boies      and


          Pottinger's                 stated            primary              intention             to      use         the        hacked              images               and/or          data         they          obtained            from


          Kessler          to        leverage            substantial                  settlements                    from         the     individuals                     portrayed                 therein,          rather       than       for


          the    purposes                  of     advocating                 for      alleged             victims                of     Epstein's                 sex      trafficking.                 Boies          and       Pottinger


          anticipated                 that       they      could            reap        up    to        forty        percent              of     profits            on      settlements                 they          extracted           from


          the    individuals                     portrayed              in      the      hacked                 Epstein               archive,              and          could       possibly              even          leverage             the


          settlement                 negotiations                to represent                 those             same         individuals                    in     subsequent                  legal      matters.              Boies      and


          Pottinger's                plot        to extort           settlements                using            the        hacked              Epstein             archive           was           ultimately            foiled         when


          it    became               apparent             that        Kessler            was            a fraudster                    who           did     not          possess          the         archive           and       that       his


          photographs                   were           fake.


                          55.                   Boies      and         BSF's            use        of     improper                    tactics         to     extract              settlements                  from       high-profile


          individuals                 has        not     been         limited           to the           domain              of        allegations                 arising          out        of     Epstein's               alleged         sex


          trafficking.                Boies        and         BSF      used          similar            tactics         in his          dealings                 with      celebrated                novelist           Emma            Cline


          (hereinafter                 "Cline"),               whose            ex-boyfriend,                        Chaz             Reetz-Laiolo                       (hereinafter                 "Reetz-Laiolo"),                     was


          represented                 by        Boies          and     BSF         in    a claim                by     Reetz-Laiolo                         alleging              Cline        plagiarized                his      writings


          for    her     acclaimed                 novel          Girls         and      wrongfully                    invaded                 his     privacy              via     a spyware                  program            installed


          on her         laptop,             which         he claimed                  to have            used         frequently                    during             their      relationship.                 Annexed                hereto




                                                                                                                             44




                                                                                                                  44 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                            INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 45 of NYSCEF:
                                                                                        RECEIVED  79      01/27/2020




         as     EXHIBIT                   W        is    the        December                        1, 2017               New           Yorker             article            "How            the        Lawyer              David             Bòies


                                                                                                                                      Her."
         Turned            a Young               Novelist's                   Sexual              Past         Against                              by      Sheelah                  Kolhatkar,                  that       discusses                the



         Boies-Cline                  scandal.


                         56.                Specifically,                     as part             of     his       settlement                 overture             to     Cline,             Boies          and         BSF         sent       Cline


         a draft        complaint                 on        behalf            of     Reetz-Laiolo                         that        included,             among                other        inapposite                   content:              nude


         photos          Cline         had       taken             of     herself             that        had           evidently             remained               on        the      laptop,            which            Reetz-Laiolo


         had      purchased                 from         Cline            after          their          relationship                    ceased;           a section                  dedicated              to     detailing               Cline's


         sexual         history;             sexually               explicit                 communications                             between                 Cline         and        individuals                    she       met       online


         (also        from          the      laptop);                and           passages                  of         graphic           erotica           that          the        draft         complaint                  gratuitously


         included             and      alleged              that        Cline           plagiarized                     but     without            any      factual             support.              Per        Cline's            counsel            in


         the     matter,         Boies           and        BSF          additionally                     represented                   in negotiations                       that      the     damages                   to which             Cline


         faced        exposure              in the          case         could           total          billions              of dollars.            Once          again,             as Boies             and      BSF            had     reason


         to     know,          Reetz-Laiolo's                           claims               were        at that              point       time-barred,                    and         therefore               the         action         through


         which          Boies             and      BSF             was                                            to                                  and                                      expose               Cline's               deeply-
                                                                                threatening                               egregiously                              needlessly

                                                                                                                   6
         sensitive            data        was      not        legally              cognizable.




         6
                There         have         been          a number                       of     ethical             issues             involving             Boies             and        BSF          in      recent           history,               for
         example:              In     2012,           the      Boies            Schiller                Firm            was       cited       for     a blatant                 conflict            of      interest           in    Madison
         92nd        Street         Associates                   LLC.           v. Marriott                    International,                      Inc.        et. al.,         Case         No.         1:13-cv-00219,                         2013
         WL       5913382              (S.D.N.Y                    2013).           Judge              Colleen                McMahon                of the          United             States           District           Court          for       the
         Southern             District           of New                 York            wrote:            "A        clearer             conflict           of    interest             cannot             be      imagined.                 A first
         year      law        student            on         day         one        of        an     ethics              course          should            be     able           to    spot      it.      BSF            [Boies           Schiller

         Flexner],             which            holds         itself          out       as one            of the              country's            preeminent                    law     firms,             did     not...          Not        when
         the firm,            after       being          warned                about              the     conflict,             filed         a lawsuit              containing                 allegations                    as to which
         its    own        attorneys               (including                      quite          possibly                name          partner             David              Boies,          who       billed   time                    to        both
                                                                                              -                                                                           -                           witnesses."
         representations)                        were            important                           indeed               virtually            necessary                         rebuttal                                            In        2003,
         Boies'
                   co-counsel                      in a case              was           disciplined                     by the        Florida         Bar         for     misconduct                     he committed                      jointly
         with      Boies            while          representing                         Bruce            Winston.                 Boies            was      not         admitted               in     Florida               therefore                not
         subject         to     discipline                  by      the       Florida                Bar,          his        co-counsel                  however                was.          In        2003,            Boies          was         the
         subject         of     an     ethics           conrplaint                   based              on        his     financial             support              of       a lawsuit              involving                a lawn                care

         company               owned             by     a Boies                 Schiller                Firm's             financial            officer,             Amy             Habie.           The         trial       judge            in    the


                                                                                                                                 45




                                                                                                                         45 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                        1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 46 of NYSCEF:
                                                                                          RECEIVED  79      01/27/2020




                          57.                  Boies           exercised,                and          continues                   to       exercise,               substantial                   control                 over         the        affairs          of



         the      BSF           as one             BSF's            founding               and            managing                    partners.               Boies           participated                         in     the       operation                   and


         management                       of       BSF            by      directing             its         affairs,             as       described                above.               BSF,            in        conjunction                      with          the



         individuals                and         co-counsel                  law       firms           discussed                   herein,              have        acted          in a manner                      akin         to an enterprise


         in furtherance                       of the          extortionate                 conspiracy                      Dershowitz                        alleges          herein,                Boies              was        a knowing                    and



         willing           participant                   in the           schemes               set       forth           herein,               and     reaped             revenues                   and/or              profits             therefrom.



         Boies,           who           is     a person                   associated-in-fact                              with            the     BSF,             knowingly,                        willfully,                 and         unlawfully


         conducted                 or        participated,                   directly            or         indirectly,                   in     the      extortionate                        scheme               as described                         herein,


         and       has         acted          in     concert,              conspired,                  aided              and         abetted,               and        utilized,              BSF            attorneys,                 employees,




         case       was         disturbed                by        Boies           having             provided                   $4.5           million            in     free         legal          services                to      Habie's                 lawn
         care       company                  that        he       filed      a complaint                       with        the         Florida            Bar          alleging               a violation                  of      Rule            4-1.8(c),
         which           prohibits                 certain             financial          assistance                      by      lawyers               to clients.               In      2005,              in    a conflict                 of     interest
         matter           dealing             with        Adelphia,                  Tyco            International,                        and         Qwest            Communications,                                   it was            revealed              in
         the      course          of     a bankruptcy                       proceeding                      that       Boies              had      failed          to disclose                   a direct                conflict             of interest
         to     clients           when              he        recommended                            that        they            engage                the      services                 of      three             data            and        document
         management                      services              owned               in part           by      his      children.                 One          client,        Adelphia                    Cable,             objected                to being
         billed           $7      million              by         companies                    owned                 by        the        Boies     children      without                                being                informed                   of     the
                                                                                                                                             Boies'
         children's               ownership                   interests.             As        a consequence                              of            non-disclosure,                                      he was             required                to step
         down            from       his        position                as Adelphia's                      special               counsel.               Boies            and       his         firm       have            long-standing                          ties
         with       Theranos,                  a blood                 testing        start-up.                 In     early           2016,           questions                  were          raised             in     the       media               and      by
                                                                        Theranos'
         federal          regulators                  about                                     technology                       that          have       caused            its     value             to plummet.                        In the           wake
         of these          allegations,                     Boies          joined          Theranos                    as a director                    while            at the          same           time            acting         as its           lawyer
         in     fighting               these          recent               allegations                    about            its         technology,                      raising               serious               conflict                of      interest
         concerns.               Upon              information                 and        belief,              Boies             and        BSF           engaged             in        litigious                 intimidation                     of     Tyler
         Shultz           for      his         role       as       whistleblower                          in       the         Theranos                 scandal.              (See             Steven               Davidoff                   Solomon,
         "Boies           Dual           Roles           at       Theranos               Set         Up         Conflict",                     New        York            Times,               February                   2nd,         2016)              Boies
         and       his     firm         eventually                     severed           all     ties          with        Theranos,                    reportedly                  over         disagreements                            about               legal
         strategies              regarding                  its        technology                (See            John            Carreyrou,                    "Theranos                      and        David             Boies              Cut        Legal
         Ties,"
                         The       Wall             Street          Journal,             November                         20th,           2016)           Boies           was          also          criticized                 for      conflicts                of
         interest          and         conduct              relating           to his           simultaneous                           representation                      of Harvey                     Weinstein                     and         the        New
         York            Times.               See,        Deborah                   L.         Rhode                 "David                Boies's              Egregious                       Involvement                           with          Harvey
         Weinstein",                    New              York              Times,              November                          9,        2017,             stating:              "It         is       also             that         Mr.           Boies's
         representation                        posed               a      conflict              of        interest,                  because           his firm,                        Boies             Schiller                 Flexner,                    was
                                                                                                                                                   Newspaper,"
         representing                    The          New           York       Times,     the                   "leading                  NY                                             in     libel         litigation                 at      the      same
                                                                                 Weinstein]."
         time       [as        representing                    Harvey

                                                                                                                                     46




                                                                                                                          46 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                             INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                         1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 47 of NYSCEF:
                                                                                           RECEIVED  79      01/27/2020




         resources,                 agents,             co-counsel                     and          the     BSF              Clients          in     advancing                  false        claims          against           Dershowitz.


         The           filings            made             within             the         State              of        New             York,           evidencing                      the      false          allegations                 against



         Dershowitz,                      are      in     furtherance                   of the             scheme.               These             acts     are      not       isolated,             but     instead           were        related


          in    that         they       had         the       same           or        similar             purposes                  and       results,            participants,                    victims,           and         methods               of


          commission.                      In devising                  and        executing                     the      scheme,              Boise,            BSF        personnel,               their      co-counsel,                    and/or


         the      BSF            Clients            committed                     acts         in     that        they          deliberately,                    including              through              the      use      of     interstate



         wire,               executed                     a        scheme                      whereby                        they            employed                        wrongful                  threats               of         publicly


         exposing/publicizing                                   patently-salacious                                 allegations                     designed              to     cause          in     those          fear      of     extensive


         public          ridicule               and       embarrassment.                             Boies,              BSF,         their        co-counsel                  and/or          the     BSF         Clients           employed


         this     scheme                  in    order          to:      (a)       induce              those              into        engaging               in     conduct              from          which           they         had     a legal


         right         to abstain;                 or (b)         induce           those             into         abstaining                  from         conduct             in which              they      had          a legal        right         to


         engage.              For         the      purpose              of        executing                  the         scheme,               Boies,            BSF,          their         co-counsel,               and/or            the       BSF



          Clients,            committed                    these        acts           intentionally                      and        knowingly,                   with         the      specific            intent          to advance                  the


         scheme.               Boies,            BSF,           their         co-counsel,                        and/or           the      BSF            Clients,            employed                a scheme                in    which           the


         specter             of     publicly                  disseminating                          sensitive                  information                  that        would               cause         extensive                damage               to


         reputation                  of        others,            in    order             to        induce               settlements                   or        forbearañce.                  These            actions             were           of     a


          substantially-uniform                                   nature           in      that,            in     all       cases,           Boies,         BSF,             their      co-counsel,                   and/or            the     BSF



         Clients,              explicitly                 raised          the           specter              of        damaging                    individuals                 via      the         dissemination                     of       sordid


         allegations                   pertaining                 specifically                       to     their            sexual           history.            The         aforemeñtioned                         have          improperly


         used          the        courts           in   the        State          of     New               York           in     furtherance                 of      this       scheme,               and      have          deceived               and



         colluded,                by      filing          false        allegations,                       with         the      court,         and        against             Dershowitz.




                                                                                                                                     47




                                                                                                                             47 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                          INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 48 of NYSCEF:
                                                                                        RECEIVED  79      01/27/2020




                          58.              The        aforementioned                          pattern          of conduct             by    Boies,       BSF             and    their        co-counsel,                violates



          New         York       Judiciary               Law            § 487,          and     therefore,           Dershowitz                 is entitled               to treble             damages,             based         on



          the     statute's            civil     right        of     action.



                                                                          AS AND                  FOR          A FIRST                 CAUSE             OF         ACTION
                                                                                                                DEFAMATION


                          59.              Dershowitz                     realleges               and          incorporates                 herein        by         reference                  each         of     the      prior



          paragraphs.


                          60.              Boies,           BSF,          their         co-counsel,              and       the     BSF        Clients,           have          conspired                to publish           false


          and        defamatory                claims         of and         concerning                   Dershowitz               with       a knowing                  or reckless               disregard              of their


          falsity.         They          have         done         so with              the     specific          intent         and       design       that        the        statements               be    a source             for


          the     media          so       that        the     media              will         publish          the      false         allegations              of        and     concerning                  Dershowitz,



          specifically             that        he had             sex     with          Giuffre          while       she        was        underage          as part            of Epstein's                 criminal            sex



          trafficking             of      minors,             and        other           sexual          conduct           as alleged               and/or          inferred               by     the     statemeñts                of


          and/or         concerning                   Giuffre,             Ransome                  and        Farmer            The        aforementioned                       have           falsely           and     with           a



          knowing               and       reckless            disregard                  of    falsity         and      acting          out     of    ill-will             and        spite       publicly              labelled


          Dershowitz                  as a child            rapist         and          molester.


                          61.              Boies,           BSF,          their         co-counsel,               and      the     BSF        Clients            have          engaged             in     a campaign                of



          defamation              against             Dershowitz,                   assisted             and     promoted              by     one     another             and        by     Boies,        BSF           lawyers,


          their       co-counsel,                and        the    BSF           Clients,           consisting             of     a combination                     of    out-of-court                  statements               and



          statements             made            in    pleadings.                 These           statements               were        knowingly               false           and        instituted          with        malice


          of the        constitutional                  and        common                law      varieties,         for     the       purposes          of publicly                  disseminating                     libelous


          statements              about          Dershowitz                      via      media           statemêñts               which        refer          to    those           pleadings,               causing            the


          repeated           republication                    of the        false          allegations.




                                                                                                                     48




                                                                                                               48 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                       INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                  1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 49 of NYSCEF:
                                                                                    RECEIVED  79      01/27/2020




                       62.              Boies         is liable          for      his     own          defamatory                   statements,              and       those      defamatory                statements


         made        by      other        BSF          attorneys                and/or           co-counsel,                       and      by     the      BSF         Clients,           including             Giuffre,


         Ransome             and      Farmer,             of whom              he is an authorized                             agent,        and     which         he condoned                 and      encouraged,


         pursuant          to the        laws        of    agency,             partnership                   and/or            respondeat             superior.


                                                                                                                                                     Clients'
                       63.              Boies,            BSF,       their             co-counsel,                    and       the       BSF                           false      allegations               constitute


         defamation.


                                                                                                                                                     Clients'
                       64.              Boies,            BSF,       their             co-counsel,                    and       the       BSF                           false      allegations               constitute


         defamation             per       se,     including               that          they:         (i)        accused            Dershowitz               of       a crime;        (ii)     exposed             him        to


         public      contempt,               ridicule,           aversion               and      disgrace,                  and       induced         an evil          opinion        of him            in the      minds


         of    right-thinking                 persons;             and         (iii)      tended              to      injure          him     in     his     professional              capacity             as     a legal


         scholar       and      civil        libertarian.


                      65.               Boies,            BSF,     their           co-counsel,                     and      the       BSF        Clients          intended         their       false        statements


         to    be   widely         published                and      disseminated                           on     television,              through          newspapers,               by      word         of     mouth,


         and      on the      internet.              As     they        intended,               the     statements                  were         published            and       disseminated                around        the


         world.


                                                                                                                                                                                   Clients'
                      66.               As      a result           of     Boies,            BSF,              their         co-counsel,               and       the     BSF                            campaign               to


         spread       malicious               lies        accusing             Dershowitz                        of   being           a sexual            predator,            pedophile,              abuser,        child


         molester         and        other       negative            epithets,              Dershowitz                      has       suffered           substantial            damages           in the         form       of


         personal            and        professional                    reputational                        harm,           lost         business           opportunities,                   emotional               harm,


         embarrassment,                   humiliation,                  and       pain          and         suffering              in an amount               to be proven                 at trial.


                                                          AS AND                FOR           A SECOND                          CAUSE                OF     ACTION
                                     INTENTIONAL                               INFLICTION                              OF         EMOTIONAL                         DISTRESS


                      67.               Dershowitz                 realleges                  and           incorporates                    herein         by      reference            each           of    the      prior


         paragraphs.




                                                                                                                      49




                                                                                                                 49 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                     INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                  1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 50 of NYSCEF:
                                                                                    RECEIVED  79      01/27/2020




                        68.              Boies,            BSF,          their      co-counsel,                 and        the    BSF          Clients          have         engaged            in    extreme               and



         outrageous               conduct             in     engaging               in        a campaign              of      lies,      disparagement,                      defamation,                harassment,



         intimidation,              and        maliciousness                      dheeted             at Dershowitz                    that     is beyond              the     bounds           of    decency               and


         not      tolerated        in     civilized              society.


                        69.              By engaging                     in the          aforementioned                     conduct,           Boies,           BSF,         their      co-counsel,                 and      the


         BSF         Clients           intended                to     cause,             or     disregarded                 a     substantial               probability                 of     causing,              severe


         emotional             distress             to Dershowitz,                     and      did    in fact        cause           severe         emotional               distress         to Dershowitz.


                        70.              There             exists         a causal              connection                 between             the        aforementioned                      conduct               and      the



         injury        and     damages                suffered            by      Dershowitz.


                        71.              As     a result            of     said         conduct,            Dershowitz                 has     suffered            and       continues           to        suffer         from


         severe         emotional                   distress          including                 anxiety,            stress,           mental          anguish,            and         the     physical               effects



         therefrom,             medical              conditions                including              but     not     limited           to cardiac             conditions,              and     other         ailments,


         precipitated                    the                                                                        and     other        tortious          conduct                                             their         co-
                                  by                harassment,                  disparagement,                                                                               by     Boies,          BSF,


         counsel,           and    the        BSF          Clients.


                                                                    AS AND                FOR         A THIRD                    CAUSE             OF ACTION
                                                      VIOLATION                           OF       NEW YORK                           JUDICIARY                      LAW             ti 487


                        72.              Dershowitz                   realleges                 and         incorporates                 herein           by       reference             each         of      the         prior


         paragraphs.


                        73.              As     stated           supra            and      herein,           Boies,         BSF         and       their        co-counsel,              have         intentionally,



         deceitfully              and/or             willfully              submitted                 false         information,                  allegations,                pleadings,                and         therein


         suborned             perjury,          to     courts            within          the     State        of    New          York,         both        state     and       federal,         with          malintent


         and/or        in     furtherance               of     an extortive                   scheme          by     which            Dershowitz               has     been          damaged.


                        74.              As     stated           supra           and      herein,           Boies,         BSF,          and      their        co-counsel               are    guilty          of     deceit


         and/or        collusion               in     suborning                  perjury           and        preparing               and      submitting                pleadings,             affidavits,                 and




                                                                                                                    50




                                                                                                             50 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                        1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 51 of NYSCEF:
                                                                                          RECEIVED  79      01/27/2020



          submissions                    with         allegations                  with         the     knowledge                    or     reckless            disregard             to     their         veracity,                and/or



          have        consented                 to the        deceit          and/or             collusion            of the           BSF       Clients,             including             Giuffre,           Ransome                  and



          Farmer,            in        making              false      allegations,                    statements,               submissions                     and/or         filings            against            Dershowitz,


          and         conspiring                    and      assisting              those             others       in       making               false          allegations                 and      preparing                  filings,


          statements,                   submissions                  and/or             documents                to that          effect,           and        have        done       so with             intent       to      deceive



          the        court(s)            by         way       of     the      false            submissions,                 statements                    and/or           filings,          or      any       party,           to     wit,


          Dershowitz.


                            75.               As      stated         supra          and         herein,         Boies,         BSF,            their      co-counsel,                 willfully,             deceitfully                and


          with        the    intent            of misleading                      the     court        and/or         the      party,          to wit,          Dershowitz,                  intentionally                  failed           to


          disclose           the        perjurious                 nature          of the         allegations,              statements,                   submissions,                   and/or           filings,          prepared


          and/or            submitted                on      behalf           of        the      BSF          Clients,           including                Giuffre,            Ransome,                 and         Farmer,             and


          therein           suborned                 said      perjury,             and         in     furtherañce                of      an     ill-conceived,                    extortive              and/or         nefarious


          scheme              advanced                    those       allegations,                    statements,                filings,           submissions,                   and/or           pleadings                  on     their


          behalf.


                            76.               Boies,           BSF,           and             their       co-counsel,                     as    a      result         of     their          deceitful,               willful           and


          intentional                  acts     as stated             supra             and      herein,          are     responsible                    for     treble        damages               to     Dershowitz                  for


                                                                                                                                                                                                                   co-counsels'
          violation             of New               York          Judiciary              Law         § 487,        and        furthermore,                     Boies,        BSF,          and      their


          intentional                  and      willful            distortion                 and      omission             of       the       facts       within           the       submissions,                    statements,


          filings,          pleadings,                    and/or       documents                      filed      with          the        courts          in    the        State       of     New           York,           with        the


          purpose            of        harassing,             to harm              or maliciously                     injure           Dershowitz,                 and       to    obtain          a monetary                   benefit



          by     virtue           of    said        claims,          are      in    violation              of    22      N.Y.C.R.R.                     130-1.1,            and       therefore,             they        are        liable


          to Dershowitz                       for    damages                for     said        violations.




                                                                                                                         51




                                                                                                                 51 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                 INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2                 1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 52 of NYSCEF:
                                                                                   RECEIVED  79      01/27/2020




                                                                       PRAYER                   F _OR RELIEF


                       WHEREFORE,                       Counterclaim                    Plaintiff             ALAN         DERSHOWITZ                             respectfully       requests



         this     Court       enter       judgment           against          the       Counterclaim                   Defendant               and       award:        (a)   conrpensatory


         daulages;          (b)    punitive          damages;          (c)     treble        damages;            (d)      attorney's             fees;      (e)    costs;    (f)   such         other



         and      further     relief      as to this      Court        may           seem     just        and   proper.



                                                                                 JURY           DEMAND


                       Dershowitz             demands         a jury         trial     on    all     issues      so triable            in this       action.




         Dated:        New        York,       New     York

                       January         27,    2020



                                                                                                                AIDALA,                BERTUNA                    & KAMINS,               P.C.
                                                                                                                Attorneys          for     Alan          Dershowitz

                                                                                                                546     Fifth      Avenue
                                                                                                                New       York,          NY      10036
                                                                                                                (2                 -     011                                               ..




                                                                                                   By:
                                                                                                                       an H.      Ansari,            Esq.




                                                                                                         52




                                                                                              52 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                        INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                2      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 53 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




                                                                          V E R                I     F       I       C A T         I     O N




                        STATE                 OF NEW                  Y,ORK                              )
                                          .                              ) ise
                       COUNTY                       OF NEW YORK
                                                                                                                 )


                                  1,          ALAN
                                                                  DERSHOWIT2,                                              aw
                                                                                                                                        enoracy4law,                             bereby
                       afets,                 under          he                             of
                                                                        penaky                        perjury.                    that         the                                 is   ame
                                                                                                                                                          foregoing
                       and      correct              to     the.hest           of                                                            em
                                                                                         my         knowledge:                           1            the      Defendant                and
                       Chanterelaim                         Plaintiff               in         the               withiri                                  I    have
                                                                                                                                  actica;                                   read        the
                       twegoing                 Answer                with         Mintaative                              Defetees                  and       Counterclaims
                       and      *know                the       contents                                                and          I
                                                                                         dtereof;                                                                      assert           tie
                                                                                                                                             personaRy
                       defenses               and         canaterclaims                                                     and         the
                                                                                                   therein,                                        same          is   ime        to
                   own                                                                                                                                                                  my
                                  knowledge,                          except              as         to          We          matters                 therein           stated            be
                   aHeged                upon              tofeenation                    and                                   and          as
                                                                                                          beHef,                                     to       hase         maners             1
                   believe               it    to     be      true.          The         groinds                     of
                                                                                                                            my          helief            as    to    an       manets
                   ant          stated              apon        my           own           knowledge                              am          as      follows:              records
                   communications,                              and          documents                           relevant               to    this        matten




                                                                                                                     ALAN               DERSMCWrf                          Z




                                                                                          53 of 53
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 54 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 55 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 08-80736-Civ-Marra/Johnson

         JANE DOE #1 and JANE DOE #2

                v.

         UNITED STATES
         __________________________/

          JANE DOE #3 AND JANE DOE #4’s CORRECTED MOTION PURSUANT TO RULE 21
                                 FOR JOINDER IN ACTION

              COME NOW Jane Doe #3 and Jane Doe #4 (also referred to as “the new victims”), by and

         through undersigned counsel, to file this motion pursuant to Federal Rule of Civil Procedure 21

         to join this action, on the condition that they not re-litigate any issues already litigated by Jane

         Doe #1 and Jane Doe #2 (also referred to as “the current victims”). The new victims have

         suffered the same violations of their rights under the Crime Victims’ Rights Act (CVRA) as the

         current victims. Accordingly, they desire to join in this action to vindicate their rights as well.

         Because the new victims will not re-litigate any issues previously litigated by the current victims

         (and because they are represented by the same legal counsel as the current victims), the

         Government will not be prejudiced if the Court grants the motion. The Court may “at any time”

         add new parties to the action, Fed. R. Civ. P. 21. Accordingly, the Court should grant the

         motion. 1

                                           FACTUAL BACKGROUND

                1
                  As minor victims of sexual offenses, Jane Doe #3 and Jane Doe #4 desire to proceed by
         way of pseudonym for the same reasons that Jane Doe #1 and Jane Doe #2 proceeded in this
         fashion. Counsel for the new victims have made their true identities known to the Government.
                                                         1
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                             INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 56 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




                As the Court is aware, more than six years ago, Jane Doe #1 filed the present action

         against the Government, alleging a violation of her rights under the CVRA, 18 U.S.C. § 3771.

         DE1. She alleged that Jeffrey Epstein had sexually abused her and that the United States had

         entered into a secret non-prosecution agreement (NPA) regarding those crimes in violation of her

         rights. At the first court hearing on the case, the Court allowed Jane Doe #2 to also join the

         action. Both Jane Doe #1 and Jane Doe #2 specifically argued that the government had failed to

         protect their CVRA rights (inter alia) to confer, to reasonable notice, and to be treated with

         fairness. In response, the Government argued that the CVRA rights did not apply to Jane Doe #1

         and Jane Doe #2 because no federal charges had ever been filed against Jeffrey Epstein.

                The Court has firmly rejected the United States’ position. In a detailed ruling, the Court

         concluded that the CVRA extended rights to Jane Doe #1 and Jane Doe #2 even though federal

         charges were never filed.      DE 189.     The Court explained that because the NPA barred

         prosecution of crimes committed against them by Epstein, they had “standing” to assert

         violations of the CVRA rights. Id. The Court deferred ruling on whether the two victims would

         be entitled to relief, pending development of a fuller evidentiary record. Id.

                Two other victims, who are in many respects similarly situated to the current victims,

         now wish to join this action. The new victims joining at this stage will not cause any delay and

         their joinder in this case is the most expeditious manner in which to pursue their rights. Because

         the background regarding their abuse is relevant to the Court’s assessment of whether to allow

         them to join, their circumstances are recounted here briefly.

                                               Jane Doe #3’s Circumstances



                                                          2
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                            INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 57 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




                As with Jane Doe #1 and Jane Doe #2, Jane Doe #3 was repeatedly sexually abused by

         Epstein. The Government then concealed from Jane Doe #3 the existence of its NPA from Jane

         Doe #3, in violation of her rights under the CVRA. If allowed to join this action, Jane Doe #3

         would prove the following:

                 In 1999, Jane Doe #3 was approached by Ghislaine Maxwell, one of the main women

         whom Epstein used to procure under-aged girls for sexual activities and a primary co-conspirator

         in his sexual abuse and sex trafficking scheme. In fact, it became known to the government that

         Maxwell herself regularly participated in Epstein’s sexual exploitation of minors, including Jane

         Doe #3. Maxwell persuaded Jane Doe #3 (who was then fifteen years old) to come to Epstein’s

         mansion in a fashion very similar to the manner in which Epstein and his other co-conspirators

         coerced dozens of other children (including Jane Doe #1 and Jane Doe #2). When Jane Doe #3

         began giving Epstein a “massage,” Epstein and Maxwell turned it into a sexual encounter, as

         they had done with many other victims. Epstein then became enamored with Jane Doe #3, and

         with the assistance of Maxwell converted her into what is commonly referred to as a “sex slave.”

         Epstein kept Jane Doe #3 as his sex slave from about 1999 through 2002, when she managed to

         escape to a foreign country and hide out from Epstein and his co-conspirators for years. From

         1999 through 2002, Epstein frequently sexually abused Jane Doe #3, not only in West Palm

         Beach, but also in New York, New Mexico, the U.S. Virgin Islands, in international airspace on

         his Epstein’s private planes, and elsewhere.

                Epstein also sexually trafficked the then-minor Jane Doe, making her available for sex to

         politically-connected and financially-powerful people. Epstein’s purposes in “lending” Jane Doe

         (along with other young girls) to such powerful people were to ingratiate himself with them for

                                                        3
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3       1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 58 of NYSCEF:
                                                                         RECEIVED  79      01/27/2020




         business, personal, political, and financial gain, as well as to obtain potential blackmail

         information.

                One such powerful individual that Epstein forced then-minor Jane Doe #3 to have sexual

         relations with was former Harvard Law Professor Alan Dershowitz, a close friend of Epstein’s

         and well-known criminal defense attorney.       Epstein required Jane Doe #3 to have sexual

         relations with Dershowitz on numerous occasions while she was a minor, not only in Florida but

         also on private planes, in New York, New Mexico, and the U.S. Virgin Islands. In addition to

         being a participant in the abuse of Jane Doe #3 and other minors, Deshowitz was an eye-witness

         to the sexual abuse of many other minors by Epstein and several of Epstein’s co-conspirators.

         Dershowitz would later play a significant role in negotiating the NPA on Epstein’s behalf.

         Indeed, Dershowitz helped negotiate an agreement that provided immunity from federal

         prosecution in the Southern District of Florida not only to Epstein, but also to “any potential co-

         conspirators of Epstein.” NPA at 5. Thus, Dershowitz helped negotiate an agreement with a

         provision that provided protection for himself against criminal prosecution in Florida for

         sexually abusing Jane Doe #3. Because this broad immunity would have been controversial if

         disclosed, Dershowitz (along with other members of Epstein’s defense team) and the

         Government tried to keep the immunity provision secret from all of Epstein’s victims and the

         general public, even though such secrecy violated the Crime Victims’ Rights Act.

                Ghislaine Maxwell was another person in Epstein’s inner circle and a co-conspirator in

         Epstein’s sexual abuse. She was someone who consequently also appreciated the immunity

         granted by the NPA for the crimes she committed in Florida. In addition to participating in the

         sexual abuse of Jane Doe #3 and others, Maxwell also took numerous sexually explicit pictures

                                                         4
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                           INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3       1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 59 of NYSCEF:
                                                                         RECEIVED  79      01/27/2020




         of underage girls involved in sexual activities, including Jane Doe #3.       She shared these

         photographs (which constituted child pornography under applicable federal laws) with Epstein.

         The Government is apparently aware of, and in certain instances possesses some of these

         photographs.

                Perhaps even more important to her role in Epstein’s sexual abuse ring, Maxwell had

         direct connections to other powerful individuals with whom she could connect Epstein. For

         instance, one such powerful individual Epstein forced Jane Doe #3 to have sexual relations with

         was a member of the British Royal Family, Prince Andrew (a/k/a Duke of York). Jane Doe #3

         was forced to have sexual relations with this Prince when she was a minor in three separate

         geographical locations: in London (at Ghislaine Maxwell’s apartment), in New York, and on

         Epstein’s private island in the U.S. Virgin Islands (in an orgy with numerous other under-aged

         girls). Epstein instructed Jane Doe #3 that she was to give the Prince whatever he demanded and

         required Jane Doe #3 to report back to him on the details of the sexual abuse. Maxwell

         facilitated Prince Andrew’s acts of sexual abuse by acting as a “madame” for Epstein, thereby

         assisting in internationally trafficking Jane Doe #3 (and numerous other young girls) for sexual

         purposes.

                Another person in Epstein’s inner circle of friends (who becomes apparent with almost

         no investigative effort) is Jean Luc Brunel. Epstein sexually trafficked Jane Doe #3 to Jean Luc

         Brunel many times. Brunel was another of Epstein’s closest friends and a regular traveling

         companion, who had many contacts with young girls throughout the world. Brunel has been a

         model scout for various modeling agencies for many years and apparently was able to get U.S.

         passports for young girls to “work” as models. He would bring young girls (ranging to ages as

                                                        5
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                             INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 60 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




         young as twelve) to the United States for sexual purposes and farm them out to his friends,

         especially Epstein. Brunel would offer the girls “modeling” jobs. Many of the girls came from

         poor countries or impoverished backgrounds, and he lured them in with a promise of making

         good money. Epstein forced Jane Doe #3 to observe him, Brunel and Maxwell engage in illegal

         sexual acts with dozens of underage girls. Epstein also forced Jane Doe #3 to have sex with

         Brunel on numerous occasions, at places including Epstein’s mansion in West Palm Beach, Little

         St. James Island in the U.S. Virgin Islands (many including orgies that were comprised of other

         underage girls), New York City, New Mexico, Paris, the south of France, and California.

                Epstein also trafficked Jane Doe #3 for sexual purposes to many other powerful men,

         including numerous prominent American politicians, powerful business executives, foreign

         presidents, a well-known Prime Minister, and other world leaders. Epstein required Jane Doe #3

         to describe the events that she had with these men so that he could potentially blackmail them.

                The Government was well aware of Jane Doe #3 when it was negotiating the NPA, as it

         listed her as a victim in the attachment to the NPA. Moreover, even a rudimentary investigation

         of Jane Doe #3’s relationship to Epstein would have revealed the fact that she had been

         trafficked throughout the United States and internationally for sexual purposes. Nonetheless, the

         Government secretly negotiated a non-prosecution agreement with Epstein precluding any

         Federal prosecution in the Southern District of Florida of Epstein and his co-conspirators. As

         with Jane Doe #1, and Jane Doe #2, the Government concealed the non-prosecution agreement

         from Jane Doe #3 – all in violation of her rights under the CVRA – to avoid Jane Doe #3 from

         raising powerful objections to the NPA that would have shed tremendous public light on Epstein



                                                         6
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                             INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 61 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




         and other powerful individuals and that would likely have been prevented it from being

         concluded in the secretive manner in which it was.

                                           Jane Doe #4’s Circumstances

                If permitted to join this action, Jane Doe #4 would allege, and could prove at trial, that

         she has CVRA claims similar to those advanced by Jane Doe #1 and Jane Doe #2, based on the

         following:

                As with the other Jane Does, Jane Doe #4 was repeatedly sexually abused by Epstein. In

         or around the summer of 2002, Jane Doe #4, an economically poor and vulnerable sixteen-year-

         old child, was told by another one of Epstein’s underage minor sex abuse victims, that she could

         make $300 cash by giving an old man a massage on Palm Beach. An acquaintance of Jane Doe

         #4 (also a minor sexual abuse victim of Epstein) telephoned Epstein and scheduled Jane Doe #4

         to go to Epstein’s house to give him a massage. During that call, Epstein himself got on the

         phone (a means of interstate communication) with Jane Doe #4, asking her personally to come to

         his mansion in Palm Beach.

                Jane Doe #4 then went to Epstein’s mansion and was escorted upstairs to Epstein’s large

         bathroom by one of Epstein’s assistants. Shortly thereafter Jeffrey Epstein emerged and lay face

         down on the table and told Jane Doe #4 to start massaging him. Epstein asked Jane Doe #3 her

         age and she told him she had recently turned sixteen. Epstein subsequently committed illegal

         sexual acts against Jane Doe #4 on many occasions.

                Epstein used a means of interstate communication (i.e., a cell phone) to arrange for these

         sexual encounters. Epstein also frequently travelled in interstate commerce (i.e., on his personal

         jet) for purposes of illegally sexually abusing Jane Doe #4.

                                                          7
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 62 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




                The acts Epstein committed against Jane Doe #4, constituted numerous federal sex

         offenses, some of which do not carry a statute of limitations and thus are not time-barred. See 18

         U.S.C. § 3283. And these offenses were the kinds of offenses that the Federal Bureau of

         Investigation (FBI) and U.S. Attorney’s Office for the Southern District of Florida were pursuing

         in 2007. So far as Jane Doe #4 is aware, the U.S. Attorney’s Office made no serious effort to

         locate her. Instead, after identifying approximately forty separate underage sexually abused

         victims, and apparently preparing a 53-page federal indictment and with full awareness of the

         existence of many victims like Jane Doe #4 – unidentified and not interviewed – it entered into a

         non-prosecution agreement barring prosecution of Epstein’s federal crimes against these victims.

         This is contrary to the Government’s normal approach in prosecuting federal sex offenses. It

         also violated Jane Doe #4’s rights under the CVRA, including the fact that she had a

         “reasonable” right to confer with the U.S. Attorney’s Office before they entered into an

         agreement with a sex offender barring prosecution of him for the crimes he committed against

         her. 18 U.S.C. § 3771(a)(5).

                                             MOTION FOR JOINDER

                Jane Doe #3 and Jane Doe #4 now both move to join this action filed by Jane Doe #1 and

         Jane Doe #2, pursuant to Rule 21 of the Federal Rules of Civil Procedure. Rule 21 provides that

         “[o]n motion or on its own, the court may at any time, on just terms, add . . . a party.” Rule 21

         “grants the court broad discretion to permit a change in the parties at any stage of a litigation.”

         Ford v. Air Line Pilots Ass’n Int’l, 268 F. Supp. 2d 271, 295 (E.D.N.Y. 2003) (internal quotation

         omitted). The new victims should be allowed to join the current victims in this action under Rule

         21.

                                                           8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 63 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




                The new victims will establish at trial that the Government violated their CVRA rights in

         the same way as it violated the rights of the other victims. The new victims’ participation in this

         case is important because it appears that the Government intends to raise a factual defense that

         somehow it did keep Jane Doe #1 and Jane Doe #2 properly informed of what was happening in

         the criminal prosecution. Of course, if four victims all testify consistently that they were not

         properly informed by the Government (as we believe they will), that provides a stronger case for

         a CVRA violation.

                In addition, Jane Doe #3 and Jane Doe #4’s participation is relevant to a defense the

         Court has allowed the Government to raise. The Court has previously ruled that the victims’

         request for rescission of the NPA “implicates a fact-sensitive equitable defense which must be

         considered in the historical factual context of the entire interface between Epstein, the relevant

         prosecutorial authorities and the federal offense victims – including an assessment of the

         allegation of a deliberate conspiracy between Epstein and federal prosecutors to keep the victims

         in the dark on the pendency of negotiations between Epstein and federal authorities until well

         after the fact and presentation of the non-prosecution agreement to them as a fait accompli.” DE

         189 at 12 n.6 (emphasis added). Jane Doe #3’s and Jane Doe #4’s participation in this case will

         help to show what the “entire interface” was between the Government and the victims and thus

         to respond to the Government’s estoppel arguments as well as other defenses that it appears to be

         preparing to raise. See, e.g., DE 62 (52-page response from the Government to the victim’s

         summary judgment motion, raising numerous factually-based and other arguments against the

         victim’s position).



                                                         9
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                            INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 64 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




                Jane Doe #3’s and Jane Doe #4’s participation is also directly relevant to the discovery

         disputes currently pending in this case. The Government has raised various relevancy objections

         to the documents that Jane Doe #1 and Jane Doe #2 are attempting to obtain. The current

         victims have responded by explaining how these documents are relevant, including explaining

         how these documents might bear on the way in which Epstein used his powerful political and

         social connections to secure a favorable plea deal, as well as provide proof of the Government’s

         motive to deliberately fail to investigate certain aspects of the victims’ claims in an effort to

         maintain the secrecy of the facts and resolve the case without the victims’ knowledge. See, e.g.,

         DE 266 at 6-10. Jane Doe #3 and Jane Doe #4’s participation will help prove the relevancy of

         these requests, as well as the need for those requests.

                One clear example is Request for Production No. 8, which seeks documents regarding

         Epstein’s lobbying efforts to persuade the Government to give him a more favorable plea

         arrangement and/or non-prosecution agreement, including efforts on his behalf by Prince

         Andrew and former Harvard Law Professor Alan Dershowitz. Jane Doe #1 and Jane Doe #2

         have alleged these materials are needed to prove their allegations that, after Epstein signed the

         non-prosecution agreement, his performance was delayed while he used his significant social and

         political connections to lobby the Justice Department to obtain a more favorable plea deal. See,

         e.g., DE 225 at 7-8 (discussing DE 48 at 16-18). Jane Doe #3 has directly person knowledge of

         Epstein’s connection with some of these powerful people and thus how Epstein might have used

         them to secure favorable treatment.

                Adding two new victims to this case will not delay any of the proceedings. They will

         simply join in motions that the current victims were going to file in any event. For example, the

                                                          10
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 65 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




         new victims will simply join in a single summary judgment motion that the current victims

         anticipate filing after discovery has been completed.

                Nor will adding the new victims prejudice the United States. As the court is aware, this

         Court is still in its initial discovery stage. The Court is currently considering whether to reject

         the Government’s assertion of privilege over documents regarding the case.           See DE 265

         (victims’ reassertion of objections to the Government privilege claims). The new victims do not

         seek any additional discovery beyond that previously sought by the current victims. 2

         Accordingly, the United States will not be prejudiced or burdened by adding them to this case.

                The CVRA does not contain any statute of limitations for filing an action to enforce

         rights under the statute. Accordingly, were the Court to deny this motion, the result might be

         that the new victims would then be forced to file a separate suit raising their claims, which would

         then possibly proceed on a separate litigation track. Rather than require duplicative litigation,

         the Court should simply grant their motion to join.

                Jane Doe #1 and Jane Doe #2 support the joinder motion. Counsel for the victims have

         discussed this motion with the Government at length in an effort to avoid any need to file a

         substantive pleading on the issue. Counsel for the victims asked the Government during the

         summer for its position on joinder.        The Government, however, took the matter under

         advisement for months.        Ultimately, after several inquiries from victims counsel, the

         Government indicated without explanation that it opposes this motion. Counsel for the victims

         has requested a meeting with the Government on this issue, which will hopefully occur in

                2
                  Jane Doe #3 and Jane Doe #4 have asked the Government to provide them with the
         record of their statements that they provided to the FBI. These FBI 302’s should be only a few
         pages long.
                                                         11
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                           INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 66 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




         January.   In the meantime, however, counsel for the victims believe that it is no longer

         appropriate to delay filing this motion and accordingly file it at this time.      Because the

         Government is apparently opposing this motion, Jane Doe #3 and Jane Doe #4 have described

         the circumstances surrounding their claims so that the Court has appropriate information to rule

         on the motion.




                                                       12
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 67 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




                                                   CONCLUSION

                Jane Doe #3 and Jane Doe #4 should be allowed to join this action, pursuant to Rule 21

         of the Federal Rules of Civil Procedure. Their joinder should be conditioned on the requirement

         that they not re-litigate any issues previously litigated by Jane Doe #1 and Jane Doe #2.      A

         proposed order to that effect is attached to this pleading.

                DATED: January 2, 2015

                                                                Respectfully Submitted,

                                                                /s/ Bradley J. Edwards
                                                                Bradley J. Edwards
                                                                FARMER, JAFFE, WEISSING,
                                                                EDWARDS, FISTOS & LEHRMAN, P.L.
                                                                425 North Andrews Avenue, Suite 2
                                                                Fort Lauderdale, Florida 33301
                                                                Telephone (954) 524-2820
                                                                Facsimile (954) 524-2822
                                                                E-mail: brad@pathtojustice.com

                                                                And

                                                                Paul G. Cassell
                                                                Pro Hac Vice
                                                                S.J. Quinney College of Law at the
                                                                  University of Utah *
                                                                332 S. 1400 E.
                                                                Salt Lake City, UT 84112
                                                                Telephone: 801-585-5202
                                                                Facsimile: 801-585-6833
                                                                E-Mail: cassellp@law.utah.edu

                                                                Attorneys for Jane Doe #1 and Jane Doe #2




                *
                  This daytime business address is provided for identification and correspondence
         purposes only and is not intended to imply institutional endorsement by the University of Utah
                                                         13
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                           INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                3      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 68 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020




                                        CERTIFICATE OF SERVICE

              I certify that the foregoing document was served on January 2, 2015, on the following using

         the Court’s CM/ECF system:

         Dexter Lee
         A. Marie Villafaña
         500 S. Australian Ave., Suite 400
         West Palm Beach, FL 33401
         (561) 820-8711
         Fax: (561) 820-8777
         E-mail: Dexter.Lee@usdoj.gov
         E-mail: ann.marie.c.villafana@usdoj.gov

         Attorneys for the Government

                                             /s/ Bradley J. Edwards




                                                       14
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 69 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                         INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4                    1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 70 of NYSCEF:
                                                                                      RECEIVED  79      01/27/2020




                                                                           UNITED                 STATES                 DISTRICT                     COURT
                                                                           SOUTHERN                         DISTRICT                   OF FLORIDA


                                                                              CASE               NO.        08-80736-CIV-MARRA


         JANE            DOE        #1     and        JANE              DOE          #2,
                          Petitioners,


         vs.


         UNITED                 STATES               OF AMERICA,
                          Respondent.




                                                                   DECLARATION                                 OF


                           1.             My         name          is                                             and     I was        born      in August,                    1983.


                          2.              I am currently                      31      years          old.



                          3.               I grew           up       in      Palm          Beach,           Florida.          When            I was         little,     I loved           animals            and     wanted


         to be          a veterinarian.                 But        my        life        took        a very       different            turn      when            adults         began         to    be      interested         in



         having           sex     with         me.


                          4.              In    approximately                            1999,       when         I was          15 years        old,         I met       Ghidaine                 Maxwell.              She     is


         the     daughter            of        Robert          Maxwell,                   who         had     been         a wealthy             publisher                in     Britain.            Maxwell             asked


          that      I    come        with            her      to        Jeffrey            Epstein's              mansion              for     the         purposes              of      teaching            me     how        to


                                "massages"
         perform                                           and          to    train             me     professionally                   in    that          area.         Soon           after       that       I went         to


          Epstein's             home        in Palm              Beach              on     El    Brillo       Way.


                          5.              From          the        first     time          I was          taken     to Epstein's                mansion               that       day,       his     motivations              and


          actions          were        sexual,             as were            Maxwell's.                      My        father         was      not        allowed             inside.            I was       brought          up


          some          stairs.        There          was          a naked                guy,        Epstein,           on      the    table         in     the      room.             Epstein           and      Maxwell


          forced         me into          sexual            activity              with          Epstein.           I was          15 years            old      at the          time.        He      seemed          to    be   in


         his     40s      or 50s.         I was         paid         $200.            I was          driven        home          by     one     of     Epstein's                employees.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                            INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4                     1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 71 of NYSCEF:
                                                                                       RECEIVED  79      01/27/2020




                         6.               I came           back        for     several          days         following            and     did     the      same      sorts     of   sexual           things          for


          Epstein.


                         7.               After       I did       those            things       for    Epstein,           he     and     Maxwell             said      they    were         going       to have


         me travel              and       were       going        to     get        an education               for       me.      They         were        promising           me the        world,           that         I


         would           travel       with         Epstein          on        his     private          jet     and       have       a well-paid                 profession.           Epstein           said         he


                                                                                                                                                                              up"
         would           eventually              match        me up with                    a wealthy           person           so that        I would          be "set              for    life.


                                                                    "working"
                          8.              So      I started                                    exclusively                for    Epstein              He     took      me to New              York        on     his



         big,     private          jet.        We     went         to        his     mansion           in     New         York         City.       I was          shown        to   my      room,         a very


          luxurious            room.           The        mansion             was      huge.          I got      scared          because          it was         so big.       Epstein         brought           me


         to a room             with         a massage             parlor.            To      me,      it looked           like    an     S&M          parlor.        Epstein        made        me engage


          in    sexual         activities          with      him        there.


                         9.               You        can     see how               young        I looked             in the      photograph                below.




                                                                                                                     2
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 72 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                         INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4                    1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 73 of NYSCEF:
                                                                                      RECEIVED  79      01/27/2020




                           15.             I    visited             and       traveled               with        Jeffrey               Epstein           from        1999            through         the       sünuner          of



          2002,       and         during            that     time           I stayed          with       him,          as his          sex      slave,      at each             of    his     houses        (really        more


          like    mansions)                    in     locations               including               New             York        City,         New        York;           the        area      of   Santa          Fe,    New


         Mexico;            Palm           Beach,             Florida;              an island            in     the      U.S.          Virgin       Islands;              and        Paris,     France.            I had       sex


         with        him         often         in     these          places           and      also         with         the      various           people           he      deñüñded                that      I have          sex


         with.          Epstein                paid        me         for     many            of      these           sexual            encounters.                  In     fact,        my       only       purpose           for



          Epstein,          Maxwell                 and       their         friends         was       to be used                 for     sex.


                           16.             To         illustrate            my        connection                 to     these           places,          I include           four        photographs                 taken      of


         me in New                  Mexico                 (shown            below).               The        first      one       is a museum                  in        Santa        Fe,     New         Mexico.             We


         had      gone           sightseeing                 for      the     day.          Epstein           took       this      picture          of me.            I was           approximately                 17 at the



         time,       judging             from          the         looks       of     it.     At      the      end       of      the     day       we     returned              to    Epstein's            Zorro       Ranch.


          The     sec0ñd            picture            is me          on     one       of Epstein's                   horses           on    the    ranch       in New                Mexico.            The       following


         two      are      from       wintertime                     in New           Mexico.




                                                                                                                             4
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4                 1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 74 of NYSCEF:
                                                                                   RECEIVED  79      01/27/2020




                     17.           When        I was    with     him,    Epstein    had     sex   with   üñderage         girls   on    a daily   basis.   His


          interest   in    this    kind   of    sex    was     obvious    to the   people     around     him.       The    activities     were    so obvious




                                                                                      5
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 75 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 76 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                     INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4                      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 77 of NYSCEF:
                                                                                        RECEIVED  79      01/27/2020




                           30.            Another             sexual             eñcõünter            between               me         and       Dershowitz                    happelled              on     Epstein's


          airplane.              Another            girl    was     present           on the         plane         with       us.


                           31.             I      have       recently                seen       a     former              Harvard                law          professor                 identified             as         Alan


                                                                                               "liar."
         Dershowitz                  on        television         calling            me a                          He      is lying           by       denying             that     he      had       sex      with        me.


          That      man          is the        same         man    that      I had       sex      with       at least           six     times.


                           32.            Epstein            made         me         have      sex       with          Prince          Andrew            several               times.         Prince           Andrew,


         Maxwell,                and      I are        shown        in      the      photograph                 below.              I had        sex     with            him      three       times,         iñcludiñg

                                                                                                                                                                                                         "Andy."
          one      orgy.           I knew          he was         a member              of the        British           Royal          Family,          but      I just         called       him




                           33.             One         day        when           I   was       in        London            (specifically                  in         a    townhouse                  that      is     under


         Maxwell's                  name),           I got     news         from        Maxwell                 that      I would             be      meeting             a prince.               Later        that       day,

                                                                                                     prince."                                                             exceed"
          Epstein           told       me        I was       meeting             a "major                                 Epstein            told      me "to                                everything                I had


         been       taught.            He        emphasized               that       whatever            Prince          Andrew              wañted,           I was           to make            sure      he got.


                           34.            Eventually               Prince            Andrew              arrived,           along            with       his     security                guards.          The        guards


         then      went          out      of the       house        and      stayed         out      front         in their           car.     It was         just       Epstein,           Maxwell,                and     me


          inside      alone            with       Andy.        I was        introduced               to      the       Prince,          and      we     kissed            formally,            cheek         to       cheek.




                                                                                                                   8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 78 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                4      1:19-cv-03377-LAP Document 125-2 Filed 05/29/20 Page 79 of NYSCEF:
                                                                        RECEIVED  79      01/27/2020
